PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1927.
Le 8 décembre. . ;
Dossier F.b. XVI. DOUZIÈME SESSION (ORDINAIRE)

Rôle XII: 1.

Présents :

MM. Huser, Président,
LODER, ancien Président,

Lord FINLAY,

MM. NyxoLu,
MOORE,
ALTAMIRA,
ODA,
ANZILOTTI,

Juges,

BEICHMANN,

Ss léants.
NEGULESCO, (|: Juges suppléants

AVIS CONSULTATIF N° 14
COMPETENCE DE LA COMMISSION

EUROPEENNE DU DANUBE
ENTRE GALATZ ET BRAILA

A la date du g décembre 1926, le Conseil de la Société des

Nations a adopté une Résolution ainsi conçue :

« Le Conseil;

ayant pris connaissance de la lettre en date du 25 septembre
1926, du président de la Commission consultative et technique
des Communications et du Transit, transmettant au Secrétaire
général de la Société, en vue d’étre soumis au Conseil, le
texte d’un Arrangement en date du 18 septembre 1926 entre
les Gouvernements de France, de Grande-Bretagne, d’Italie
et de Roumanie, par lequel lesdits Gouvernements demandent
au Conseil de soumettre certaines questions pour avis à la Cour

permanente de Justice internationale,
7

AVIS N° £4. — COMMISSION EUROPÉENNE DU DANUBE

et ayant approuvé cette requête,

a l'honneur de prier la Cour permanente de Justice inter-
nationale de donner un avis consultatif sur les questions
suivantes, formulées dans cet Arrangement :

1) Selon le droit en vigueur, la Commission européenne du
Danube possède-t-elle sur le secteur du Danube maritime
s'étendant de Galatz à Braila les mêmes compétences que
sur le secteur à l’aval de Galatz ? Dans le cas où elle ne possé-
derait pas ces mêmes compétences, possède-t-elle certaines
compétences ? Le cas échéant, lesquelles ? Et quelle est la
limite amont de ces compétences : ?

2) Dans le cas où la Commission européenne du Danube
posséderait, sur le secteur Galatz-Braïla, soit les mêmes
compétences que sur le secteur à l'aval de Galatz, soit certai-

nes compétences, ces compétences s’exercent-elles sur une

ou plusieurs zones territorialement définies correspondant à
tout ou partie du chenal navigable, à Vexclusion d'autres
zones territorialement définies et correspondant à des zones de
port soumises à la compétence exclusive des autorités rou-

maines ? Dans ce cas, selon quel critère doit être fixée la

démarcation entre zones territoriales placées sous la compé-
tence de la Commission européenne et zones placées sous
la compétence des autorités roumaines? Au cas contraire,
selon quel critère de nature non territoriale doit être fait
le départ entre les compétences respectives de la Commission
européenne du Danube et des autorités roumaines ?

3) Dans le cas où il résulterait de la réponse donnée au
chiffre 1) que la Commission européenne, soit ne possède
pas de compétence dans le secteur Galatz-Braïla, soit ne possède
pas dans ce secteur les mêmes compétences que dans le secteur
à l’aval de Galatz, à quel point précis doit être établie la
ligne de démarcation des deux régimes ?

Les Gouvernements susmentionnés sont invités à donner
à la Cour toute l’aide qu’elle pourrait solliciter dans l'examen _
des questions ci-dessus.

Le Conseil autorise le Secrétaire général à soumettre à la
Cour la présente Requête, la lettre du président de la Commis-
sion consultative et technique des Communications et du
Transit, le texte de l’Arrangement intervenu entre les Gouver-
nements et tous autres documents relatifs à la question, à
donner toute l’aide nécessaire à l'examen de l'affaire et à

prendre, le cas échéant, des dispositions pour être représenté
devant la Cour.»
8 AVIS N° I4. — COMMISSION EUROPÉENNE DU .DANUBE

Donnant suite à cette Résolution, le Secrétaire général de la
Société des Nations a adressé à la Cour, le 18 décembre 1926,
une Requête pour avis consultatif dans les termes suivants :

«Le Secrétaire général de la Société des Nations,

en exécution de la Résolution du Conseil du 9 décembre
1926 et en vertu de l'autorisation donnée par le Conseil,

a l’honneur de présenter à la Cour permanente de Justice
internationale une requête demandant à la Cour de bien
vouloir, conformément à l’article 14 du Pacte, donner au
Conseil un avis consultatif sur les questions qui ont été ren-
voyées à la Cour par la Résolution du 9 décembre 1926.

Le Secrétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l’examen de l’affaire et
prendra, le cas échéant, des dispositions pour être représenté
devant la Cour. »

L’Arrangement visé par la Résolution du Conseil, tel qu’il
fut transmis ‘au Greffe de la Cour, est reproduit ci-après :

« Les soussignés, MM. CHARLES-RoUXx, BALDWIN, ROSSETTI
et CONTZESCO, représentants de la France, de la Grande-
Bretagne, de l’Italie et de la Roumanie, dûment autorisés
par leur Gouvernement,

Constatant que des difficultés se sont élevées entre la France,
la Grande-Bretagne et l’Italie, d’une ‘part, et la Roumanie,
d'autre part, touchant la compétence de la Commission euro-
péenne du Danube, que le Gouvernement britannique a
estimé que ces difficultés constituaient un différend portant
sur l’application des articles 346, 348 et 349 du Traité de Ver-
sailles et a saisi la Commission consultative et technique des
Communications et du Transit de la Société des Nations,
par lettre en date du 6 septembre 1924, selon la procédure
prévue à l’article 7 du Règlement d'organisation adopté à
Barcelone le 6 avril 1927, en se fondant sur l’article 376 dudit
Traité de Versailles, ainsi que sur la Résolution de l’Assemblée
de la Société des Nations en date du 19 décembre 1920 ;
et que les Gouvernements de France et d'Italie se sont joints
à la Grande-Bretagne dans cette procédure ;

Constatant, d’autre part, que le Gouvernement roumain
a contesté que ces difficultés fissent l’objet d’un différend
susceptible de mettre en jeu l’application de ladite procédure
et a décliné la compétence de la Commission consultative et
technique, telle qu’elle a été prévue aux textes ci-dessus cités,
tout en ne faisant aucune objection à une étude des difficultés
9

AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

survenues et à un effort de conciliation par l'entremise de ladite
Commission ; ;

Saisis, par une résolution en date du 28 juillet 1925 de la
Commission consultative et technique, du rapport du Comité
spécial chargé par elle d'examiner la question ;

Animés du désir commun d’aplanir les difficultés qui se
sont élevées entre leurs Gouvernements ;

Vu la Partie X dudit rapport ;

Et sans préjudice des négociations en cours entre eux à cet
effet ;

Conviennent de ce qui suit :

Article unique.

Les Gouvernements de la France, de la Grande-Bretagne, de
l'Italie et de la Roumanie prient le Conseil de la Société des
Nations de soumettre, pour avis, à la Cour permanente de
Justice internationale, les trois questions suivantes :

1) Selon le droit en vigueur, la Commission européenne du
Danube possède-t-elle, sur le secteur du Danube maritime
s'étendant de Galatz à Braïla, les mêmes compétences que sur

-le secteur à l’aval de Galatz ? Dans le cas où elle ne posséderait

pas ces mêmes compétences, possède-t-elle certaines compé-
tences ? Le cas échéant, lesquelles ? Et quelle est la limite
amont de ces compétences ?

2) Dans le cas où la Commission européenne du Danube
posséderait, sur le secteur Galatz-Braïla, soit les mêmes

compétences que sur le secteur à l’aval de Galatz, soit certai-

nes compétences, ces compétences s’exercent-elles sur une ou
plusieurs zones territorialement définies correspondant à
tout ou partie du chenal navigable, à Vexclusion d’autres
zones territorialement définies et correspondant à des zones
de port soumises à la compétence exclusive des autorités
roumaines ? Dans ce cas, selon quel critère doit être fixée
la démarcation entre zones territoriales placées sous la compé-
tence de la Commission européenne et zones placées sous la
compétence des autorités roumaines ? Au cas contraire, selon
quel critère de nature non territoriale doit être fait le départ
entre les compétences respectives de la Commission européenne
du Danube et des autorités roumaines ?

3) Dans le cas où il résulterait de la réponse donnée au
chiffre 1) que la Commission européenne, soit ne possède pas
de compétence dans le secteur Galatz-Braïla, soit ne possède pas
dans ce secteur les mêmes compétences que dans le secteur
à l’aval de Galatz, à quel point précis doit être établie la ligne
de démarcation des deux régimes ? »
10 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

x

Conformément à Varticle 73, alinéa premier, du Règlement
de la Cour, la Requête a été communiquée aux Membres de
la Société des Nations ainsi qu'aux Etats admis à ester
devant la Cour. En même temps, le Greffier a adressé aux
Gouvernements de France, de Grande-Bretagne, d'Italie et
de Roumanie, considérés comme les Gouvernements des États
susceptibles, aux termes de l’article 73, alinéa 2, du Règle-
ment, de fournir des renseignements sur les questions au sujet
desquelles l'avis de la Cour est sollicité, une communication
spéciale et directe portant que la Cour était disposée à rece-
voir de leur part des exposés écrits et, le cas échéant, à
entendre des exposés oraux faits en leur nom au cours d’une
audience publique tenue à cet effet.

Le délai pour ia présentation éventuelle d’exposés écrits,
d’abord fixé au 6 mars 1927, fut, par la suite, sur la demande
des Gouvernements intéressés, prolongé jusqu’au 12 avril 1927.
A cette dernière date, des Mémoires avaient été déposés par
les Gouvernements français, britannique et roumain.

Le Gouvernement britannique ayant, au vu de ces pièces,
demandé l'autorisation de présenter une réponse au Mémoire
du Gouvernement roumain, il fut fait droit à cette demande,
les autres Gouvernements intéressés étant en même temps
informés qu'ils pourraient également répondre ; le délai pour
le dépôt des réponses fut fixé au 31 mai 1927. Sur la demande
du Gouvernement roumain, ce délai fut, cependant, plus tard,
successivement étendu aux 17 juin, 1° août et, finalement,
“15 septembre 1927, ce dernier délai étant considéré comme
définitif et fatal. Avant son expiration, des réponses ou
Contre-Mémoires avaient été déposés par les Gouvernements
britannique, italien et roumain. ;

La Cour, en ses audiences des 6, 7, 8 et 10, 11, 12 et
13 octobre 1927, a entendu les renseignements fournis ver-
balement et contradictoirement par sir Douglas Hogg, Attorney-
General, au nom de la Grande-Bretagne, M.:le professeur
Basdevant, au nom de la France, et M. Rossetti, ministre
plénipotentiaire, au nom de Il’Italie, ainsi que par M. Cont-
zesco, ministre plénipotentiaire, M. le professeur de Visscher,
M. Politis, ancien ministre des Affaires étrangères de Grèce,
et M° Millerand, ancien Président de la République française,
au nom de la Roumanie. |
It AVIS N° I4. — COMMISSION EUROPEENNE DU DANUBE

Outre les piéces produites par les Gouvernements intéressés,
la Cour a eu devant elle un dossier qui lui avait été transmis
par le Secrétaire général de la Société des Nations avec la
Requête pour avis du Conseil, ainsi que certains documents
et renseignements complémentaires réunis par les soins du
Greffe (voir liste à l’annexe)..

* * *

Avant d'aborder l'examen des questions énoncées dans la
Résolution du Conseil de la Société des Nations du 9 décem-
bre 1926, la Cour estime devoir rappeler dans quelles conditions
le Conseil a été amené à lui demander un avis consultatif
sur ces questions.

*

Aux termes du Traité de Paris du 30 mars 1856, instrument
qui créait la Commission européenne du Danube, la compé-
tence de la Commission s’étendait des bouches du fleuve dans
la mer Noire jusqu’à Isaktcha; afin d’assurer l’exécution des
travaux de la Commission, chacune des Puissances contrac-
tantes aurait le droit de faire stationner deux bâtiments légers
aux embouchures. Les pouvoirs de la Commission européenne,
dont, aux termes du Traité de 1856, le mandat ne devait
durer que deux ans, furent successivement prolongés en
vertu des décisions prises par des Conférences tenues en 1858
et 1866 à Paris et en 1871 à Londres; la dernière de ces
prolongations visait une période de douze ans. Aux termes
du Traité de Berlin du 13 juillet 1878, les pouvoirs de la
Commission furent étendus jusqu’à Galatz, et il fut expressé-
ment stipulé que les stationnaires pourraient remonter le
fleuve jusqu’à ce point. Le ro mars 1883, les. Parties au
Traité de Berlin signèrent, à Londres, une convention traitant
de l’ensemble du Danube internationalisé, y compris la partie
dite Danube maritime. Aux termes de l’article premier de ce
Traité, la compétence de la Commission européenne fut éten-
due de Galatz à Braila. La Roumanie n’a pas signé ce.
Traité, ni pris part à la Conférence par laquelle il fut préparé,
celle-ci ayant refusé d'admettre dans son sein les délégués
roumains autrement qu’à titre consultatif.
12 AVIS N° I4. — COMMISSION EUROPEENNE DU DANUBE

C’est de ce moment. que date la situation incertaine au sujet
des pouvoirs de la Commission européenne du Danube dans le
secteur du Danube entre Galatz et Braila, situation qui a, en
dernier lieu, abouti 4 la présente Requéte pour avis, adressée
à la Cour.

Avant la guerre 1914-1918, rien ne fut fait pour arriver à
éclaircir d’une manière définitive cette situation. On s’est
contenté d'appliquer une espèce de modus vivendi non écrit qui,
né des circonstances, a permis de réduire dans des limites plus
ou moins étroites les inconvénients qui en résultaient.

Après la guerre, malgré des efforts tentés lors de la Confé-
rence de la Paix en vue d’arriver à une solution définitive et
précise du problème de l'étendue territoriale de la compétence
de la Commission européenne, on s’est contenté de rétablir la
situation qui s'était développée avant la guerre. En effet, le
Traité de Versailles indique comme point de jonction entre les
compétences respectives de la Commission internationale (du
haut Danube ou Danube fluvial), dont ce Traité prévoyait la
création, et de la Commission européenne (du bas Danube ou
Danube maritime), le point où cesse la compétence de cette
dernière, renvoyant ainsi au statu quo ante. Et le Statut du
Danube actuellement en -vigueur, élaboré en 1921 aux termes
du Traité de Versailles (et aux termes des dispositions corres-
pondantes des autres traités de paix), fixe, en ce qui le
concerne, ce point au terminus aval de la compétence de la
Commission internationale, terminus que le Statut établit à
Braïla, mais cette disposition comporte une réserve en faveur
du statu quo ante. | :

Le sens et la portée de cette réserve seront examinés par la
Cour plus tard, mais il peut être utile de mentionner, dès
maintenant, que, lors de la Conférence pour la préparation du
Statut danubien, un Protocole fut dressé par les membres de
la Commission qui étaient en même temps délégués à la
Conférence, Protocole destiné à indiquer l'interprétation donnée.
par ces membres à la disposition en question. Seulement, ce
Protocole, annexé à un protocole d’une des séances de la
Conférence, a lui-même donné lieu à des divergences d’opinions
tant en ce qui concerne sa valeur juridique que pour ce qui
est de l'interprétation qu'il doit comporter.
13 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Ce fut durant cette Conférence, tenue à Paris en 1920-1921,
que la question des pouvoirs de la Commission européenne du
Danube entre Galatz et Braïla dut trouver une première
expression patente. Un inspecteur de la navigation nouvelle-
ment désigné demanda, en novembre 1920, des instructions à
la Commission européenne, sur le point de savoir quels étaient
les pouvoirs qu’il lui appartenait d’exercer dans ce secteur. Sa
demande, cependant, semblerait avoir obtenu, comme seule
réponse, la recommandation de s'abstenir provisoirement d'agir
judiciairement dans le secteur en question.

Une année plus tard, la même question se trouva de nouveau
posée devant la Commission, comme conséquence d’un abordage
dans le port de Galatz à propos duquel l’inspecteur de la
navigation avait exercé des pouvoirs de police et de juridic-
tion. Selon le délégué roumain à la Commission, l'intervention
de l'inspecteur aurait, en effet, eu lieu 4 tort et contrairement
aux actes internationaux. Les délégués britannique, français
et italien, tout en combattant cette manière de voir, deman-
dèrent le renvoi de la question, afin d’en permettre, entre
temps, une étude approfondie. Et la Commission se borna à
décider que, jusqu’a ce que la question de la juridiction entre
Galatz et Braila fût réglée, «.... l'inspecteur de la navigation
n’interviendra pas, mais la Commission réservera ses droits en
émettant une protestation dans chaque cas où l'autorité
roumaine serait intervenue » : il était entendu, d’ailleurs, «que,
par cette procédure, on ne préjugera d’aucune façon la solu-
tion définitive de l'affaire ».

La question, renvoyée de nouveau en mai 1922, ne fut
reprise qu’en octobre de la même année. A cette occasion, le
délégué de Roumanie expliqua en détail son point de vue. Une
discussion s’engagea, au cours de laquelle le délégué britannique
constata que trois problèmes se posaient, touchant: 1) la
situation de fait ayant existé avant la guerre entre Galatz et
Braïla ; 2) la possibilité de séparer en pratique le pilotage
obligatoire et la juridiction, et 3) la limitation en aval du
secteur contesté Galatz-Braïla. Le délégué de Roumanie, à
Vissue du débat, présenta un projet d’arrangement provisoire
à intervenir entre le Gouvernement roumain et la Commission
européenne, projet qui devait former plus tard le point de
départ d’une tentative de préparation d'un modus wivendi a
14 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

appliquer sur le secteur dont il s’agit, en attendant la solution
définitive. L’on arriva, en effet, à établir un texte, qui réser-
vait cependant la question du point sur le fleuve où commen-
cerait la compétence pure et simple de la Commission européenne
(le point en aval de Braila où finirait l’applicabilité du modus
vivendt) ; d’ailleurs, une divergence de vues éclata bientôt entre
le délégué de Roumanie et ses collègues au sujet du libellé,
sur un point important, du texte effectivement adopté. Un
compromis fut enfin atteint au sujet de la limite amont de la
juridiction -de la Commission européenne; et le texte ainsi
complété fut proposé au Gouvernement roumain à titre d’ar-
rangement définitif.

Ce fut en octobre 1923 que ce Gouvernement donna sa
réponse. Entre temps, le délégué de Roumanie avait à nouveau
soulevé la question de la limite d’application ; mais la Com-
mission avait décidé de maintenir telle quelle son offre de 1922.
La réponse roumaine, favorable en principe, posait cependant
comme condition à l’acceptation par la Roumanie de l’arrange-
ment proposé, la fixation d’une limite amont autre que celle
qui avait été envisagée dans le texte de cet arrangement. Sur
cet écueil, la tentative de conciliation échoua, les délégués des
autres Puissances réservant leur réponse, qui ne fut même pas
donnée à la session de la Commission en octobre 1924. A cette
occasion, au contraire, ils informérent leur collègue de Roumanie
que l'affaire, qui paraissait autrement sans issue, allait être
portée devant la Société des Nations. :

En effet, dès le mois précédent, le Gouvernement britannique,
à qui se joignirent bientôt les Gouvernements de France et
d'Italie, s’engageant dans une voie nouvelle, avait saisi, le
6 septembre 1924, le Secrétaire général de la Société des
Nations d’une requête tendant à soumettre, conformément aux
dispositions pertinentes des accords internationaux en vigueur,
la question suivante. à la Commission consultative et technique
des Communications et du Transit de la Société des Nations: .

«Le différend qui s’est élevé entrela Grande-Bretagne, la France
et VItalie, d’une part, et la Roumanie, d’autre part, au sujet
de V’application des articles 346, 348 et 349 du Traité de Ver-
sailles touchant la question des limites de la juridiction de la Com-
mission européenne du Danube. »
15 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

La requête, qui était basée sur l’article 376 du Traité de.
Versailles, sur la Résolution de l’Assemblée de la Société des
Nations du 9 décembre 1920 et sur l’article 7 du Règlement
d'organisation de ladite Commission, était accompagnée d’un
mémoire explicatif qui définit dans les termes suivants la diver-
gence d'opinions dont il s’agit :

« Le Gouvernement roumain refuse de reconnaître à ka Commission
le droit d'appliquer ses règlements de navigation ou de connaître
des cas d'infraction dans le chenal navigable entre Galatz et Braila.
En outre, il soutient que la juridiction de la Commission devra
cesser à un point situé à 61/, milles nautiques en aval de Galatz,
au confluent du Pruth. I] déclare que la compétence du capitaine du
port de Galatz s'étend jusqu’à ce point et il a communiqué un plan
qui prévoit l'extension éventuelle du port jusqu’au confluent
du Pruth. Il pose, en outre, en principe général, que, partout où
existe un port, les deux rives du fleuve et le chenal navigable qui
les sépare doivent être considérés comme compris dans les limites
dudit port. Les commissaires de la Grande-Bretagne, de la France
et de l'Italie, n'ayant ni les uns ni les autres accepté ce point de
vue, la Commission se voit en l’espéce dans l’impossibilité d’abou.
tir à un accord. »

L'article 376 du Traité de Versailles -prescrit le règlement des
litiges «ainsi qu'il sera prévu par la Société des Nations». La
Résolution de l’Assemblée du 9 décembre 1920 confie à la Commis-
sion consultative et technique la mission « d'aboutir», préalable-
ment à tout recours à la Cour permanente de Justice internationale,
«au règlement de ces différends par conciliation entre les Par-
ties». Enfin, l’article 7 du Règlement d'organisation de la Com-
mission contient, entre autres, des dispositions à l'effet sui-
vant: Avant de procéder à une enquête, la Commission se
mettra en rapports avec les gouvernements en cause, leur
transmettra la demande et les invitera à présenter toutes
observations qu'ils jugeront convenables. Si aucune réponse
satisfaisante n’est reçue dans le délai spécifié, la Commission
consultative pourra nommer une commission d’enquête, chargée
d'étudier la question et d'établir un rapport. Lorsque ce
rapport aura été déposé et discuté, la Commission consul-

tative, en vue d'arriver à un règlement, donnera un avis.
motivé qu'elle communiquera aux Parties en cause.

La question que le Gouvernement britannique avait signalée
au Secrétaire général de la Société des Nations fut portée à
16 AVIS N° F4. — COMMISSION EUROPÉENNE DU DANUBE

Yordre du jour de la session que la Commission consultative
et technique tint en novembre 1924. Lors dé la première
séance, le Président dut constater que «la réponse définitive
du Gouvernement roumain» — sans doute à une communi-
cation qui lui avait été faite aux termes des dispositions
précitées du Règlement d’organisation — n’était pas encore
arrivée et que le délégué roumain était empêché, pour raisons
de santé, d'assister aux séances de la Commission, qui, dans
ces conditions, décida d’ajourner la question et de confier at
bureau le soin de nommer une commission d’étude pour
l’examiner. ad

La Commission d’enquéte, appeléé en l'espèce «Comité
spécial de la question de la juridiction de la Commission
européenne du Danube», fut dûment constituée. Elle fut
composée de MM. Burckhardt, président (Suisse), Hostie
(Belgique) et Krôller (Pays-Bas). .

Après avoir entendu, contradictoirement, pendant ses deux
premières sessions, tenues en février et en mars 1925 respec-
tivement, les représentants des Gouvernements intéressés, le
Comité spécial se rendit, au début de l’été de 1925, sur les
lieux, afin d’y étudier la question dont l’élucidation lui avait
été confiée. Les représentants de la Roumanie devant le
Comité faisaient toujours leurs exposés à titre d’information
seulement, le Gouvernement roumain contestant l'existence
‘même d’un «différend » eritre lui et les autres Gouvernements
représentés au sein de la Commission européenne, et également
la compétence des organismes de la Société des Nations pour
connaître des questions dont il s'agit. u

Au cours de sa visite en Roumanie, le Comité a consulté
les dossiers des actes de juridiction exercée sur le bas Danube
et dans les ports du Danube maritime par les agents de 4
Commission européenne et par les autorités roumaines. Il à,
en outre, visité le secteur du Danube de Galatz à Soulina!
et est allé en bateau de Galatz à Braïla. Entre temps, il 4
entendu les dépositions de plusieurs fonctionnaires ‘et pilotes
de la Commission européenne, de l'inspecteur général des
ports de Roumanie, des capitaines des ports de Galatz et
de Braïla, d'anciens capitaines du port de Galatz, ainsi que
des. représentants de ‘milieux roumains intéressés à la navi-
gation danubienne. | | :
17 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

Se fondant sur tous les éléments d’information ainsi recueil-
lis, le Comité présenta, le 2 juillet 1925, son rapport à la
Commission consultative et technique. Ce rapport, dont les

x

parties principales sont consacrées à une étude historique du
régime du bas Danube, et surtout à un examen destiné à
établir quelle était la situation juridique, au moment de
l'enquête, quant aux questions faisant l’objet du différend
porté devant la Commission consultative, aboutit à une série
de «propositions de conciliation ». , '

Pour ce qui est des résultats des recherches historiques et
juridiques entreprises par le Comité spécial, on peut les
résumer de la manière suivante : Comme source pour connaître
la situation juridique actuelle du Danube maritime au point
de vue des pouvoirs de la Commission européenne, les dispo-
sitions du Statut définitif de 1921 suffisent, éventuellement
complétées par les dispositions de la Convention sur le régime
des fleuves navigables d'intérêt international adoptée à Barce-
lone la même année. L'examen du Statut mène à la conclu-
sion que les pouvoirs de la Commission doivent s'exercer de
Galatz jusqu’à l’amont de Braïla, dans les mêmes conditions
de fait qu'avant la guerre. Ces conditions ne sont pas, de
l'avis du Comité, déterminées par la disposition du Traité
de Londres de 1883, étendant la compétence de la Commission
jusqu’à Braïla, car cette disposition ne faisait pas partie de
celles qui étaient en vigueur avant 1914, mais bien par des
usages ayant une valeur juridique par le seul fait qu'ils ont
pu s'établir et se maintenir d’une façon continue du consen-
tement unanime de tous les États intéressés. Or, pour le
Comité, la pratique d’avant-guerre dans le secteur Galatz-
Braïla a été l'exercice dans ce secteur des pouvoirs de juri-
diction par la Commission européenne. À cette pratique, les
délégués roumains ont tacitement mais formellement acquiescé,
en ce sens qu'un modus vivendi était observé de part et
d'autre suivant lequel laction de la Commission européenne
s’étendait en fait et en toutes matières jusqu'à l’amont de
Braïla. En ce qui concerne les ports, le Comité estime que
‘la limite entre la compétence nationale et la compétence
internationale doit être, non pas une limite matérielle,
géographique, mais une limite fonctionnelle.

En vue des conclusions auxquelles il était arrivé dans
18 AVIS Nog 14. — COMMISSION EUROPÉENNE DU DANUBE

l'étude des questions indiquées ci-dessus, le Comité estima
que la question subsidiaire de la limite aval du port de
Galatz ne se posait pas.

La Commission consultative et technique prit connaissance,
lors de la session qu'elle tint à Genève en juillet 1925, du
rapport de son Comité spécial. Ce rapport fut critiqué par
les représentants de la Roumanie qui soulevèrent en même
temps des objections contre certaines des «propositions de
conciliation » formulées par le Comité.

La Commission consultative et technique adopta à cette
occasion les résolutions suivantes, entre autres :’

«II. — La Commission consultative et technique, saisie du
différend relatif à la juridiction de la Commission européenne du
Danube, par lettre du Gouvernement britannique en date du
6 septembre 1924 ;

Prenant acte du rapport du Comité spécial constitué afin d’exa-
miner cette question ;

' Est d’avis, en ce qui concerne la question de compétence soulevée
par le Gouvernement roumain et pour les raisons exposées dans le-
dit rapport, qu'il n’est ni nécessaire ni opportun pour elle de se
prononcer sur cette question, et, quant au fond, est d'avis :

a) Que, conformément aux conclusions du rapport du Comité,
la juridiction de la Commission européenne du Danube s'étend de
Galatz à ’amont de Braïla dans les mêmes conditions que de la mer
à Galatz ;

b) Que, par conséquent, la question de la détermination d’un
point à l'aval de Galatz ne doit pas être examinée ; .

c) Que la distinction entre la compétence de la Commission
européenne et celle de lautorité roumaine s’exerçant sur les
ports ne doit pas être effectuée d’après une limite géographique,
mais en se fondant sur la distinction entre affaires de navigation

et affaires de ports, selon les principes exposés dans le rapport du

. Comité.

f

III. — La Commission consultative et technique des Communica -
tions et du Transit, prenant acte des suggestions contenues dans la
dixieme partie du rapport du Comité spécial ;

Estimant que ces suggestions, conçues dans un but de concilia-
tion, s’inspirent de l'esprit même dans lequel elle a toujours conçu
sa mission, et tendent à assurer une coopération complète entre
États intéressés ;
Ig AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

Invite les Gouvernements parties au différend à étudier dans
l'esprit le ‘plus favorable ces suggestions en cas de revision par-
tielle du Statut du Danube, et afin de faciliter cette étude, dont
elle attend avec confiance les résultats, autorise le président de
la Commission consultative et technique à provoquer ultérieu-
rement, s’il lui paraît utile, une réunion des membres du
Comité spécial et des délégués de la Commission européenne du
Danube. »

Avant l'adoption de ces résolutions, les délégués roumains,
au nom de leur Gouvernement, avaient déclaré estimer que les
résolutions qui seraient votées, quelles qu'elles fussent, ne
seraient pas obligatoires pour la Roumanie. Il convient de
relever, sur ce point, qu’en cas d'échec des tentatives de
conciliation, aux termes mêmes du rapport du Comité spécial,
le droit de la Roumanie de soulever, le cas échéant, devant la
Cour permanente de Justice internationale la question de
compétence, demeurerait entier.

En conformité de la derniére partie de la résolution de la
Commission consultative et technique, M. Burckhardt réunit en
conférence les membres du Comité spécial avec ceux de la
Commission européenne. Quatre sessions, dont les procés-verbaux
ne sont pas a la disposition de la Cour, sembleraient avoir été
tenues, la première en septembre 1925 et la dernière en février
1927. À la suite de la première session, un rapport, daté du
17 septembre 1925, fut adressé à la Commission consultative.
et technique. Ce rapport prévoyait une nouvelle conférence
pour le premier trimestre de 1926, époque à laquelle —
supposait-on — le résultat de certaines négociations directes
entre les gouvernements intéressés pourrait être présenté à la
Commission. Le rapport poursuit en ces termes :

« Pour que les négociations complexes auxquelles il sera nécessaire
de procéder puissent se poursuivre dans une atmosphère d’apaise-
ment, il serait très désirable, dans l’esprit du Comité, que les quatre
Gouvernements puissent en tout cas se déclarer d’accord, au com-
mencement même du nouvel échange de vues prévu, pour sou-
mettre à la Cour permanente de Justice internationale le litige
qui a fait l’objet de l’avis de la Commission consultative et tech-
nique au cas où, soit un accord ne pourrait pas s'établir entre eux
pour les conditions de revision, soit, pour des raisons quelconques
indépendantes d’eux, cette revision n’aurait pas lieu dans un certain
délai, étant entendu que, s‘ils étaient d’accord pour soumettre
20 AVIS N° I4.Î—"COMMISSION EUROPÉENNE DU} DANUBE

éventuellement ce litige à la Cour, le régime provisoire actuel ne
serait pas mis en cause tant que le litige n aurait pas été tranché
par la Cour. »

Un compte rendu de la troisième conférence entre le Comité
spécial et les délégués à la Commission européenne a également
été communiqué à la Cour sous forme. d’une lettre du prési-
dent du Comité au président de la Commission consultative
et technique ; la Cour possède, de même, le texte de certaines
déclarations faites par le délégué roumain à cette conférence.
La lettre de M. Burckhardt, en date du 25 septembre 1926,
relate que les textes préparés par le Comité n’ont pu être
adoptés, le délégué de Roumanie ayant déclaré qu'il n’était
pas en mesure d'accepter intégralement ces textes, et continue :

« A la suite de délibérations, les délégués de France, de Grande-
Bretagne, d’Italie et de Roumanie à la Commission européenne
du Danube ont signé un Arrangement portant demande au Conseil
de bien vouloir soumettre, pour avis consultatif, à la Cour perma-
nente de Justice internationale, les questions qui y sont énumérées,
touchant la juridiction de la Commission européenne du Danube. »

L’Arrangement en question est celui dont le texte se trouve
reproduit au début du présent avis.
En outre, la lettre de M. Burckhardt mentionne que

«les délégués de France, de Grande-Bretagne et d’Italie, d’une
part, et de Roumanie, d’autre part, ont signé un Protocole

. dans lequel ils font une déclaration quant au délai pendant le-
quel la procédure de conciliation, entamée en vertu du chiffre III
de la résolution de la Commission consultative et technique du
. 80 juillet 1925, pourra être poursuivie »,

Le passage essentiel de ce Protocole est ainsi conçu :

« Si dans un délai de six mois après la date à laquelle la Cour
permanente de Justice internationale aura formulé son avis,
la procédure de conciliation, poursuivie en vertu du chiffre III
de la résolution de la Commission consultative et technique
des Communications et du Transit de la Société des Nations,
du 30 juillet 1925, n’a pas abouti, cette procédure sera considérée
comme close. »

D'un autre côté, il ressort des déclarations de M. Contzesto,
auxquelles il vient d’être fait allusion, que la solution suivant

4

ih .
2T AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

laquelle l’avis consultatif de la Cour est sollicité n’était que
subsidiaire à une proposition qui tendait à porter {l'affaire
devant la Cour «pour arrêt»; cette proposition a été rejetée
par le délégué roumain, dont le Gouvernement avait nettement
décliné la compétence de la Cour. Si ce Gouvernement peut
suivre devant cette institution les autres Gouvernements
représentés à la Commission européenne du Danube — qui lui
paraissent décidés à porter, en tout cas, le litige devant elle —,
c’est «simplement pour avis consultatif», étant

«entendu que, malgré toute la déférence que mérite une consulta-
tion de la Cour permanente, vu la nature spéciale des questions.
qui lui seraient soumises . ... un avis de ce genre ne saurait avoir
pour lui [le Gouvernement roumain] une autre portée ou d’autres.
conséquences juridiques ».

En signant l’Arrangement qui prévoyait le recours à la Cour
dans la procédure consultative, le délégué roumain a d’ailleurs.
formulé certaines conditions; l’une d’elles était ainsi conçue :

«Stipuler un terme fixe durant lequel les négociations devront
être considérées comme pendantes; passé ce délai, après l'avis.
consultatif de la Cour. et sans qu’elles eussent abouti, les négocia-
tions seront considérées comme virtuellement terminées et
les quatre Gouvernements reprendront leur entière liberté
d'action. »

L’intention qui, selon la déclaration de M. Contzesco, avait.
été manifestée par les délégués de France, de Grande-Bretagne
et d'Italie, «de porter, en tout état de cause, le litige devant
la Cour», a été confirmée ultérieurement par les Gouvernements.
britannique et français, tant dans les Mémoires présentés à la
Cour en leur nom que dans les déclarations orales de leurs
représentants faites aux audiences. |

. Le président de la Commission consultative et technique a
transmis, le 25 septembre 1926, au Secrétaire général de la
Société des Nations l’Arrangement signé par les délégués à la
Commission européenne le 18 du même mois; le Secrétaire géné-
ral, à son tour, en a saisi le Conseil de la Société; sur quoi
le Conseil a adopté sa Résolution précitée du 9 décembre 1926.
22 AVIS N° T4. — COMMISSION EUROPÉENNE DU DANUBE

A.
QUESTION N° 1
I.

La premiére question soumise a la Cour est concue dans les
termes suivants:

« Selon le droit en vigueur, la Commission européenne du Danube
posséde-t-elle, sur le secteur du Danube maritime s’étendant de
Galatz à Braila, les mêmes compétences que sur le secteur a l’aval
de Galatz ? Dans le cas où elle ne posséderait pas ces mêmes compé-
tences, possède-t-elle certaines compétences ? Le cas échéant, les-
quelles ? Et quelle est la limite amont de ces compétences ? »

D'après les termes mêmes dans lesquels la question a été
déférée à la Cour, c'est «selon le droit en vigueur» qu'il doit
y être répondu. :

Dans la recherche de ce droit, la première source à consulter
est la «Convention établissant le Statut définitif du Danube ».
Cette Convention, ci-après désignée par l'expression «Statut
définitif », a été élaborée conformément à l’article 349 du Traité
de paix de Versailles (et conformément aux articles correspon-
dants des autres traités de paix conclus en 1919 et 1920) aux
termes duquel le régime visant le Danube devait être établi
par une conférence des Puissances désignées par les Puissances
alliées et associées ; cette conférence se réunirait dans le délai
d'un an après la mise en vigueur du Traité, et des représen-
tants de l'Allemagne (ainsi que de l'Autriche, de la Bulgarie et
de la Hongrie) pourraient y être présents, ces Puissances
s'étant engagées à agréer le régime qui serait établi par la
conférence. Celle-ci se réunit à Paris en 1920 et le Statut
définitif fut signé le 23 juillet rg21. Les signataires en sont:
la Belgique, la France, la Grande-Bretagne, la Grèce, l'Italie,
la Roumanie, l’État serbe-croate-slovène, la Tchécoslovaquie,
l'Allemagne, l'Autriche, la Bulgarie et la Hongrie ; ils comptent
donc parmi eux tous les États parties à la présente procédure.
Le dépôt des ratifications ayant été effectué par toutes les
23 AVIS N° 14; — COMMISSION EUROPÉENNE DU DANUBE

Parties contractantes à la date du 30 juin 1922, le Statut,
selon ses termes, entra en vigueur le 1° octobre xg22; ce
Statut — l'expression la plus récente et la plus compréhensive
du droit relatif au Danube internationalisé — représente
éminemment le droit actuellement en vigueur à cet égard.
Le Statut définitif, toutefois, n'est pas complet en lui-
même; au contraire, car plusieurs de ses articles se réfèrent
à des engagements internationaux plus anciens; et son article 41
dispose expressément que tous les traités, conventions,
actes et arrangements relatifs au régime des fleuves inter-
nationaux en général et au Danube et à ses embouchures
en particulier, en vigueur au moment de la signature du
Statut, sont maintenus dans toutes celles de leurs dispositions
qui ne sont pas abrogées ou modifiées par le Statut lui-même.
Au cours des discussions provoquées par le présent différend,
deux points ont été longuement débattus: en premier lieu,
la Conférence qui élabora le Statut définitif était-elle compé-
tente pour adopter des dispositions quelconques modifiant,
soit la composition, soit les pouvoirs et fonctions de la
Commission européenne, tels que les avait fixés le Traité de
Versailles ? et, ensuite, le sens et la portée des dispositions
pertinentes, tant du Traité de Versailles que du Statut
définitif, sont-ils ou non les mêmes? Mais, de l'avis de la
Cour, étant donné que tous les Gouvernements intéressés à
l'espèce ont signé et ratifié le Traité de Versailles comme le
Statut définitif, ils ne sauraient invoquer, l’un contre l'autre,
que telle ou telle disposition du Statut est dépourvue de
validité parce qu’elle dépasse le mandat confié à la Conférence
du Danube aux termes de l’article 349 du Traité de Versailles.
Le Statut définitif, après avoir déclaré, à l’article premier,
que la navigation du Danube est libre et ouverte à tous les
pavillons dans des conditions d'égalité complète, sur tout le
cours navigable du fleuve entre Ulm et la mer Noire, dispose
expressément, à l’article 3, que la liberté de la navigation et
l'égalité entre les pavillons seront assurées par deux Com-
missions distinctes, savoir: 1) la Commission européenne du
Danube, dont la’ compétence, telle qu’elle est déterminée au
chapitre II, s’éténd sur la partie du fleuve dite Danube
maritime, et' 2) la Commission internationale du Danube, dont
la compétence, telle qu’elle est déterminée au chapitre III,
24 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

s'étend sur le Danube fluvial navigable, ainsi que sur certaines
autres voies d’eau.

Le chapitre II du Statut définitif, intitulé « Danube mari-
time», se compose de quatre articles, numérotés de 4 à 7
inclusivement.

Aux termes de l’article 4, la Commission européenne est
composée provisoirement des représentants de la France, de
la Grande-Bretagne, de l'Italie et de la Roumanie, à. raison
d’un délégué par Puissance; mais une disposition prévoit
l'admission, par voie de consentement unanime, d’un délégué
de tout État européen qui justifiera à l'avenir d'intérêts
commerciaux, maritimes et européens suffisants aux embou-
chures du Danube. .

Aux termes de l’article 7, les pouvoirs de la Commission
européenne ne pourront prendre fin que par l'effet d’un arran-
gement international conclu par tous les États représentés à
la Commission; et le siège légal de la Commission demeure
fixé à Galatz.

Les articles pertinents aux fins du présent avis sont les
articles 5 et 6 qui sont ainsi conçus:

Article 5.

«La Commission européenne exerce les pouvoirs qu'elle
avait avant la guerre.

Il n'est rien changé aux droits, attributions et immunités
qu’elle tient des traités, conventions, actes et arrangements
internationaux relatifs au Danube et à ses embouchures. »

Article 6.

«La compétence de la Commission européenne s’étend,
dans les mémes conditions que par le passé et sans aucune
modification à ses limites actuelles, sur le Danube mari-
time, c’est-à-dire depuis les embouchures du fleuve jusqu’au
point où commence la compétence de la Commission inter-
nationale. »
25 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

L'article 6 stipule donc expressément que la compétence de
la Commission européenne s'étend jusqu’au point où commence
la compétence de la Commission internationale; d'autre part,
l'article g du Statut définitif, inséré au chapitre III intitulé
« Danube fluvial», prévoit que la compétence de la Commission
internationale s'étend sur la partie du Danube comprise
entre Ulm et Braïla.

La compétence de la Commission internationale s'exerce, en
outre, sur le «réseau fluvial» mentionné à l'article 2 du
Statut, mais ne saurait s'étendre à quelque autre voie d'eau
si ce n'est à la suite d’une résolution unanime de cette
Commission internationale. Par conséquent, la compétence de
la Commission internationale ne saurait être tacitement éten-
due sur des parties du fleuve où, prétend-on, la compétence
de la Commission européenne présenterait des lacunes.

Ti est donc établi, de façon précise, si l’on tient compte
en même temps de l’article 6, que la compétence de ia Com-
mission européenne s'étend des embouchures du fleuve jusqu’à
Braïla. Par les dispositions qui précèdent, et notamment par
les articles 3, 6 et 9, le Statut définitif assure évidemment,
par l'entremise des deux Commissions, linternationalisation de
tout le cours du fleuve, sans interruption, depuis Ulm jusqu’à
la mer Noire.

A lire les articles 5 et 6, on constate que l’article 6 traite-
de l'extension territoriale des pouvoirs de la Commission :
européenne (compétence territoriale), et l’article 5 de la nature
et de la portée des pouvoirs de cette Commission (compétence
matérielle).

L'article 5, toutefois, ne définit pas directement les pouvoirs
de la Commission européenne ; il se borne à dire que cette
Commission exerce les pouvoirs qu'elle avait avant la guerre
et qu'il n’est rien changé aux droits, attributions et immu-
nités qu'elle tient des traités, conventions, actes et arran-
gements internationaux relatifs au Danube et à ses embou-
chures. | _

La conclusion à déduire de l’article 5 est que, sauf dispo-
sitions spéciales prévoyant le contraire, tous les pouvoirs
conférés à la Commission européenne par les traités, conven-
tions, actes et arrangements internationaux auxquels se réfère
26 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

ledit article, s’exercent sur le secteur du Danube auquel, en
vertu de l'effet combiné des articles 6 et 9, s’étend nettement
la compétence de la Commission européenne.

L'on pourrait envisager comme comportant éventuellement
une telle disposition à l'effet contraire, la clause intermédiaire
de l'article 6, selon laquelle la compétence de la Commission
européenne s'étend. «dans les mêmes conditions que par le
passé et sans aucune modification à ses limites actuelles »,
sur la région mentionnée ci-dessus.

On peut interpréter ces mots comme admettant la faculté
de prouver que la compéterice de la Commission européenne,
tout en s'étendant sur le Danube maritime depuis les embou-
chures du fleuve jusqu'au point où commence la compétence
de la Commission internationale, ne s’est pas partout exercée
de lasméme façon; étant donné que l'on admet que la
Commission possède tous ces pouvoirs dans le secteur entre
la mer Noire et Galatz, l'effet de l'expression «dans les mêmes
conditions que par le passé et sans aucune modification à
ses limites actuelles » serait seulement de réserver la possibilité
que certains pouvoirs de la Commission ne s’étendissent pas
de Galatz jusqu’au point ot commence la compétence de la
Commission internationale.

Il est important de souligner que, non seulement le texte
ne dit pas quels sont les pouvoirs de la Commission europé-
enne qui ne s’étendraient pas au secteur Galatz-Braila, mais
encore qu’il n’affirme même pas lexistence de pouvoirs ainsi
limités. L'effet de la disposition est simplement le suivant:
sil y a des pouvoirs de la Commission européenne dont
l'extension territoriale soit plus restreinte que celle d’autres
pouvoirs, les limites existantes seront maintenues.

La question se pose donc de savoir si les termes «dans les
mêmes conditions que par le passé» et «limites actuelles »,
termes qu’emploie l’article 6, sont les conditions et les limites
que l’on peut déduire de règles de droit ou bien les conditions
et les limites qui existaient en fait avant la guerre.

A cet égard, une première observation s'impose : si l’article 6
devait être interprété comme se référant seulement à des
accords d’ordre juridique, ceux-ci comprendraient, entre autres,
l’article premier du Traité de Londres de 1883, qui a étendu
27 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

de Galatz à Braïla la juridiction de la Commission europé-
enne. La Roumanie n’a ni signé ni ratifié ce Traité. Mais
supposer que, pour ce motif, la Commission européenne ne
possède aucun pouvoir dans le secteur en amont de Galatz,
serait se mettre en contradiction avec le Statut définitif qui
détermine l'étendue territoriale des pouvoirs de la Commis-
sion comme s’exercant depuis les -embouchures du fleuve
jusqu’au point où commencent les pouvoirs de la Commission
internationale, et qui, par conséquent, exclut toute possibilité
qu'aucune des Commissions ne possède des pouvoirs qui
s'appliquent entre Galatz et Braila.

Il y a lieu également d'observer ce qui suit: on a soutenu
ainsi que cela ressort du dossier soumis à la Cour, que le
Statut définitif avait été rédigé de façon à perpétuer les
divergences de vues qui s'étaient manifestées, au sujet de l'ar-
ticle premier du Traité de Londres, entre les Puissances
représentées dans la Commission européenne. Cette thèse
ne saurait toutefois étre admise, car elle comporterait le main-
tien, à l’égard du réseau du Danube, d’une situation incertaine
et précaire. :

* Par contre, il est tout à fait raisonnable d'estimer que
le différend a été. réglé sur la base du statu quo avant la
guerre. Le Traité de Londres et la divergence de vues relative
à sa validité n'avaient pas empêché la Commission européenne
de remplir sa mission. Au cours de la longue période qui
s'était écoulée depuis la conclusion de ce Traité, les choses
avaient continué à se passer d’une façon plus ou moins
satisfaisante, et personne ne contestait que la Commission
européenne eût exercé certaines attributions dans le secteur
compris entre Galatz et Braïla, quels qu’aient pu être le titre
juridique et la nature de ces attributions. Dans ces conditions,
confirmer, à la Commission, sa compétence telle qu'elle était
exercée avant la guerre dans le secteur contesté du Danube,
pouvait aisément apparaître comme la meilleure solution
possible de la difficulté. On peut ajouter que la restauration
du statu quo ante bellum était l'un des principes directeurs des
dispositions du Traité de Versailles relatives au Danube,
aussi bien que de celles du Statut définitif.

La Cour est donc arrivée à la. conclusion que lexpression
qui figure à l’article 6 du Statut définitif: « dans les mêmes
1

28 AVIS N° I4. — COMMISSION EUROPÉENNE DU, DANUBE

conditions que par le passé et sans aucune modification à ses
limites actuelles», vise les conditions qui régnaient en fait
avant la guerre dans le secteur contesté, et que l'effet de ces
mots est de maintenir et de confirmer lesdites conditions,
mettant ainsi un terme aux questions qui s'étaient posées à
propos de l’article premier du Traité de Londres.

Avant d'aborder lanalyse de l’argumentation des Gouverne-
ments intéressés, la Cour observe que le point de vue qu’elle
vient de développer, quant à la portée du Statut définitif, est

‘fondé exclusivement sur les termes dont il est fait usage dans

le Statut ainsi que sur les faits historiques à la base de ce
dernier, sans aucune référence aux débats ou projets prélimi-
naires. (La Cour maintient le principe qu’elle a appliqué dans

ses décisions antérieures, savoir qu’afin d'interpréter un texte

suffisamment clair en lui-même, il n’y a pas lieu de tenir
compte des protocoles d’une conférence qui a élaboré une
convention. Si, cependant, il pouvait encore régner quelque
doute quant au véritable sens des mots «dans les mêmes
conditions que par le passé et sans aucune modification à ses
limites actuelles », l’on verra, ci-après, que les travaux prépara-
toires confirment pleinement la conclusion à laquelle la Cour
vient d’aboutir.

La France, la Grande-Bretagne et l'Italie soutiennent que
tous les pouvoirs de la Commission s'exercent dé. la même
manière, dans le secteur du fleuve compris entre Galatz et
Braïla, que dans le secteur situé en aval de Galatz.

La thèse de la Roumanie est, d’une manière générale, que

_la Commission européenne, entre les embouchures du fleuve et

Galatz, possède tous les droits que lui confèrent les traités,
conventions, actes et arrangements internationaux ; entre Galatz
et Braïla, par contre, la Commission européenne posséderait
seulement les attributions désignées par:la Roumanie sous le
nom de «compétences techniques » — c’est-à-dire le pouvoir

| d'assurer la navigabilité du fleuve et de maintenir un service

4

de pilotage capable de guider les navires de haute mer —
et non les pouvoirs désignés par elle sous le nom de «compé-
tence juridique», c’est-à-dire, notamment, le pouvoir: d’assurer
l'application des règlements.
29 AVIS N° I4, — COMMISSION EUROPÉENNE DU DANUBE

Les arguments principaux du Gouvernement roumain à
l’appui de sa thèse peuvent se grouper comme suit:

1) la genèse de l’article 6 du Statut définitif ;

2) le soi-disant «Protocole interprétatif» et le projet de.
modus vivendi de 1922;

3) les arguments fondés: sur le principe de la souveraineté.

1) Le Gouvernement roumain prétend qu’il y a lieu d’élu-
cider le sens des mots «dans les mêmes conditions que par
le passé et sans aucune modification à ses limites actuelles »,
de l’article 6, à l’aide des travaux d’élaboration du Statut
définitif. Ainsi le. Gouvernement roumain allégue que, selon
les travaux préparatoires, l’article 6 n’est qu’une formule
nouvelle donnée à un projet qui avait été adopté par la Confé-
rence en première lecture et des termes duquel il résultait
qu'entre Galatz et Braïla la Commission européenne devait
jouir de compétences techniques seulement et non de compé-
tences juridiques. Les faits peuvent être brièvement relatés
comme suit. .

Dans le projet de convention soumis par la délégation fran-
çaise à l’ouverture de la Conférence, la disposition pertinente,
intitulée article 6, était ainsi congue:

« La juridiction de ladite Commission fCommission européenne]
s'étend, comme il est dit à l’article 4, sur toute la partie du fleuve
accessible aux navires de haute mer, c’est-à-dire de Braïla à la
mer Noire, »

Plus tard, après de longues discussions touchant le maintien
de la Commission européenne, sa composition et ses pouvoirs,
la délégation française soumit un texte revisé d’article 6, ainsi
conçu :
30 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

«La juridiction de ladite Commission s'étend, comme il est
dit à l’article 3, Sur le Danube maritime, c’est-à-dire de la mer
Noire jusqu'à Galatz, à l'exclusion des ports fluviaux autres que
le port de Soulina.

Toutefois, la compétence technique de la Commission s’étendra
comme par le passé sur le chenal navigable entre Galatz et
Braïla. Le service du pilotage reste compris dans cette compé-
tence. »

Nonobstant certaines objections soulevées par le pléni-
potentiaire d'Allemagne, selon lesquelles ce texte porterait
modification des pouvoirs dont jouissait la Commission avant
la guerre — pouvoirs qui, en vertu du Traité de Versailles,
devaient être maintenus —, le projet français fut adopté en
première lecture. |

Lorsque l’article 6 fut remis en discussion, le Président de
la Conférence, qui était le plénipotentiaire de France, rappela
les objections que la délégation allemande avait présentées par
écrit à l'effet que le texte adopté en première lecture était
incompatible avec l’article 347 du Traité de Versailles, en ce
qu'il laissait le secteur Galatz-Braïla en dehors du domaine
et de la Commission européenne et de la Commission inter-
nationale. Le Président proposa alors un nouveau projet. qui,
à part une très légère modification, est identique à celui qui
constitue maintenant l’article 6 du Statut définitif. A cette
occasion, le Président, prenant la parole en tant que plénipo-
tentiaire de France, ajouta expressément que la modification
introduite dans le texte n’était qu’une modification de forme
et non de fond. Quoi qu'il en soit, cette déclaration n'est
guère compatible avec les termes du texte ainsi proposé, si
tant est que ce texte ait eu pour but de tenir compte des
observations faites par la délégation allemande.

Il y a lieu de faire remarquer que, précédemment, au cours
de la seconde lecture, la délégation roumaine avait soumis un
texte alternatif de l’article 6 ainsi conçu :

«La compétence de ladite Commission s'étend sur le Danube
maritime, c'est-à-dire depuis la mer Noire jusqu'au point où
31 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

commence la compétence de la Commission internationale, à
l'exclusion des ports fluviaux autres que le port de Soulina.

Toutefois, entre Galatz et Braïla, cette compétence doit être
entendue comme n’apportant, ni en fait ni en droit, la moindre
modification à la situation d’avant-guerre. »

Ce texte n’établit aucune distinction entre compétences tech-
niques et compétences juridiques, mais vise d’une manière
générale la situation qui existait avant la guerre entre Galatz
et Braïla. Et, lorsque le plénipotentiaire de Roumanie se
déclara prêt à accepter le texte français, il proposa en même
temps que la Commission européenne fût sollicitée par le
Président de préciser elle-même dans un protocole spécial
l'étendue exacte de ses pouvoirs tels qu’elle les avait exercés
avant la guerre, de telle façon que l’on ne püût se méprendre
sur la véritable portée de sa compétence, qui, tout en prenant
fin juste au point où celle de la Commission internationale
commençait, ne s’exercait pas de la même manière entre la
mer Noire et Galatz qu'entre Galatz et Braïla.

A ce sujet, la Cour doit rappeler que les travaux prépara-
toires d’un texte ne sauraient étre invoqués pour changer le
sens naturel de ce dernier. En fait, la Cour estime que, quelle
que puisse étre la portée des mots «dans les mémes conditions
que par le passé et sans aucune modification à ses limites
actuelles », il est impossible de les interpréter dans le sens que
la Commission européenne n’aurait entre Galatz et Braila que
des. pouvoirs techniques. Ces mots pourraient éventuellement
avoir ce sens si, en fait, la Commission européenne n’avait
exercé que des pouvoirs techniques dans ledit secteur ; mais,
pris en eux-mémes, ils se référent expressément et clairement
aux conditions existantes, quelles qu’elles aient pu étre, et ne
visent pas, comme le prétend la Roumanie, une condition
particuliére et. spécifique.

D'ailleurs, de l’avis de la Cour, les travaux préparatoires
du Statut n’apportent aucun élément qui vienne a l’encontre
de l'interprétation résultant des termes mêmes de l’article 6.

De toute évidence, les délégués à la Conférence n'étaient pas
tous bien au courant de la situation existant avant la guerre
entre Galatz et Braïla ; leur accord portait sur le maintien,
conformément au Traité de Versailles, de ladite situation,
32. AVIS N° 14. — COMMISSION EUROPEENNE DU DANUBE

quelle qu’elle ait pu être. Hl importe également de remarquer
que le plénipotentiaire de Roumanie lui-même n’a invoqué une
‘ distinction entre les pouvoirs techniques et juridiques que parce
- que, selon lui, cette distinction coïncidait avec la situation de
fait dans le secteur Galatz-Braila avant la guerre.

A ce propos, l’on a fait également appel, au nom de la
Roumanie, à l’histoire des articles pertinents du Traité de paix
de Versailles. Le compte rendu des travaux. qui ont précédé
l'adoption de ces articles étant confidentiel et n'ayant pas été
communiqué à la Cour par l'autorité compétente ou avec son
consentement, la Cour n’est pas appelée à examiner dans
quelle mesure il lui aurait été possible de prendre ces travaux
préparatoires en considération.

2) La Roumanie avance que l’article 6 du Statut définitif
doit être examiné conjointement avec le soi-disant Protocole
interprétatif et qu’il résulte clairement de cette juxtaposition
que, dans le secteur Galatz-Braïla, la Commission européenne
n’a pas de pouvoirs juridictionnels.

Ce Protocole, qui est le «protocole spécial» dont il a été
question plus haut, constitue l’annexe JI au protocole n° 68
de la Conférence du Danube et est ainsi conçu: ‘

«A la suite de l'adoption par la Conférence internationale

du Danube de l’article 6 du projet de Statut définitif qui
détermine la compétence de la Commission européenne, les
33 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

délégués de France, de Grande-Bretagne, d'Italie et de Rouma-
nie ont convenu, sur la demande de la Conférence, de rédiger
le protocole suivant en vue de fixer l'interprétation qu'ils
ont entendu donner à la disposition susvisée :

Les délégués soussignés déclarent qu’en stipulant que «la
compétence de la Commission européenne s’étend sur le Danube
maritime, c’est-à-dire depuis les embouchures du fleuve
jusqu’au point où commence la compétence de la Commission
internationale », l’article 6 du Statut n'apporte et ne doit
apporter à l'avenir aucune modification aux conditions ni
aux limites dans lesquelles ce régime administratif a été
appliqué jusqu’aujourd’hui. Il est donc clairement entendu
que les pouvoirs de la Commission ne sont, en vertu de cette
disposition, ni augmentés ni diminués, et qu'ils doivent
continuer à s'exercer sur le fleuve de la même manière que
par le passé; en conformité avec les traités, actes interna-
tionaux et règlements de navigation auxquels tous les États
représentés ont adhéré. Il est également entendu qu'entre
Galatz et Braïla la Commission européenne continuera, comme
par le passé, à entretenir le chenal navigable et son service
de pilotage.

La présente déclaration sera communiquée à la Conférence
internationale à toutes fins utiles et versée aux archives offi-

- cielles de la Commission européenne du Danube. »

Ce Protocole avait été élaboré par les délégués à la Com-
mission européenne, lesquels avaient été officiellement invités
à assister à la Conférence du Danube à titre consultatif. Rédigé

= L

à la demande de la Conférence, il aurait été destiné à préciser
l'interprétation que la Commission donnait à l’article 6 du
Statut, en spécifiant l'étendue exacte des pouvoirs qu’elle
exerçait avant la guerre. Il était entendu que ce document
serait simplement communiqué à la Conférence, parce que
c'était là une question intérieure qui ne touchait que la
Commission européenne.

Mais les États intéressés à la présente espèce ne sont pas
d'accord quant au véritable sens et à la portée du Protocole,
et il ressort du dossier soumis à la Cour que les délégués à la
Commission qui signèrent le Protocole furent eux-mêmes en
désaccord sur ce point. Alors que, d’une part, la Roumanie
avance que le Protocole interprétatif est décisif en sa faveur
1) en tant que preuve du sens du Statut, tel que l’a compris

la Conférence, à savoir que, dans le passé, la Commission
européenne n’exercait, entre Galatz et Braila, que les pouvoirs
34 AVIS N° I4. — COMMISSION EUROPEENNE DU DANUBE

x

consistant a entretenir le chenal navigable et le service de
pilotage, et 2) en tant que décision émanant de la Commission
européenne, — d’autre part, les autres Puissances actuellement
représentées au sein de la Commission maintiennent que le
Protocole ne contient rien qui vienne à l’encontre de leurs
thèses, car il se borne à déclarer que l’article 6 ne modifie
aucunement les conditions ni les limites dans lesquelles s’exer-
çaient les pouvoirs de la Commission par le passé et garde le
silence sur le point de savoir si la Commission possédait ou
exerçait des pouvoirs juridictionnels.

Il est clair que, si l'interprétation roumaine est fondée, la
portée du Protocole dépasse de beaucoup celle de l’article 6 du :
Statut définitif tel que l'interprète la Cour. Une telle extension
de la portée de l’article ne saurait, toutefois, lier les Parties au
Statut définitif que si, comme le maintient la Roumanie, il
y avait lieu de considérer le Protocole comme une interpréta-
tion authentique du Statut, ou si la Commission européenne,
en tant que telle, était habilitée à définir les limites de sa
propre compétence en vertu d’une décision qu’elle prendrait
elle-même.

La Cour, cependant, ne saurait accepter cette thèse.

Le soi-disant Protocole interprétatif n’est pas un accord
international entre les Parties au Statut définitif ; il n’y est
pas annexé, alors que de nombreuses interprétations des articles
du Statut ont été insérées dans le Protocole final lequel a «la
même force et durée» que la Convention à laquelle il se
rattache. Le Protocole interprétatif n’est même pas mentionné
dans le Statut qu’a signé sans réserve la Roumanie et ne peut,
en aucune façon, être considéré comme en faisant partie.

IL n'est pas non plus possible de considérer le Protocole
interprétatif comme une décision de la Commission européenne
portant modification aux termes du Statut définitif. L’on a
déjà dit que la Commission avait été priée d’assister la Confé-
rence du Danube 4 titre consultatif et technique. Mais, méme
si ce document pouvait être considéré comme une décision de
la Commission européenne, celle-ci n’avait pas qualité pour
décider de renoncer à des fonctions qui lui avaient été conférées
en vertu de traités internationaux en vigueur.

La Cour ne peut donc considérer le Protocole interprétatif
que comme faisant partie des travaux préparatoires. Quelle
35 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

que puisse être son importance sous cet aspect — et à ce
propos la Cour renvoie 4 ce qu’elle a déjà dit précédemment —,
il est certain qu'il ne saurait prévaloir contre le Statut définitif
et, par suite, qu'on ne saurait le considérer comme faisant
foi du fait que la Commission européenne posséderait sur le
secteur Galatz-Braïla uniquement des pouvoirs techniques et
non des pouvoirs juridiques, même si, pour les besoins de
l'argumentation, on partait de l'hypothèse que tel fut bien le
sens du Protocole interprétatif.

En dernier lieu, pour ce qui est du soi-disant modus vivendi
d'octobre 1922, la Cour ne croit pas nécessaire de s’étendre
longuement sur ce projet d’accord, dont l’histoire et la ten-
dance ont été brièvement exposées dans la première partie
du présent avis. Il suffit d'observer que, s’il est parfaitement
exact que les trois délégués français, anglais et italien, en
vue d'arriver à une solution amiable des difficultés qui se
présentaient devant la Commission, se sont déclarés d’accord
pour laisser à l’autorité territoriale l'application du Règlement,
depuis un point en aval de Galatz et jusqu'à Braila, il est
également vrai que cette proposition était soumise à certaines
conditions que le Gouvernement roumain n’a pas acceptées.
C'est pourquoi il n’y a pas eu d’accord et la question fut
laissée en l'état. Le plus que lon puisse déduire de ces
événements est que les trois délégués n’ont pas cru qu’il fût
impossible pour la Commission européenne de s’acquitter de
ses devoirs, en l’absence même du pouvoir de faire et d’appli-
quer des règlements en amont de Galatz. Évidemment, ils ne
pensaient pas que cette limitation aux pouvoirs de la Com-
mission résultât du Statut définitif; car, s’il en avait été

s

ainsi, il n’y eût pas eu matière à compromis.
*

C'est pourquoi la Cour arrive à la conclusion que les
arguments avancés par le Gouvernement roumain n’infirment
pas l'interprétation du Statut définitif qui a été exposée ci-
dessus.

3) Le Gouvernement roumain reconnaît qu’en vertu de
Particle 53 du Traité de Berlin, la Commission européenne
était habilitée à exercer ses attributions dans une indépen-
36 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

dance complète de l'autorité territoriale jusqu'à Galatz. Il
maintient cependant que l'exercice par la Commission de ses
pouvoirs jusqu’à Braïla, dans les conditions précisées par le
Traité de Berlin, ne saurait être fondé sur un acte autre que
le Traité de Londres, dont la Roumanie estime qu’il ne la
lie pas. Selon sa thèse, une telle extension constituerait une
violation de ses droits de souveraineté.

La Cour n’est pas en mesure de partager cette manière de
voir. Selon l'interprétation qu’elle a donnée à l'article 6 du
Statut définitif, cet article consacre la situation de fait
existant avant la guerre dans le secteur litigieux, quelle
qu'elle ait été. En conséquence, vu que la Roumanie a signé
et ratifié le Statut, s’il est avéré que cette situation compre-
nait l'exercice, par la Commission européenne, entre Galatz et
Braïla, des mêmes pouvoirs qu’en aval de Galatz, il y a lieu
de conclure que le Gouvernement roumain a maintenant
accepté l'exercice de ces pouvoirs dans le secteur litigieux ;
mais, ainsi que la Cour a eu l’occasion de le dire dans ses
arrêts et avis précédents, une restriction à l'exercice de ses
droits de souveraineté, qu’un Etat a accepté par traité, ne
saurait être considérée comme une violation de sa souveraineté.
En outre, l’on peut ajouter — et ce point sera traité avec
plus d’ampleur ci-dessous — que, déjà avant la guerre, le
Gouvernement roumain avait participé à l'élaboration et à
la promulgation de règlements ayant force de traités inter-
nationaux et conférant des pouvoirs à la Commission euro-
péenne, aussi bien entre Galatz et Braïla qu’en aval de Galatz.

A ce propos, la Cour tient à noter que, dans les exposés
qui lui ont été soumis au nom du Gouvernement roumain,
il a été admis plus d’une fois que la Commission européenne
a pu exercer certains pouvoirs dans le secteur litigieux ; mais,
en méme temps, l’on a prétendu que cet exercice était fondé
sur une simple tolérance de l’État territorial, tolérance qui
ne saurait constituer un titre juridique.

A ce propos, il suffit d'observer que, selon l'interprétation de
l’article 6 du Statut définitif que la Cour a adoptée, même si
avant la guerre l’exercice de certains pouvoirs par la Commission
en amont de Galatz était fondé sur une simple tolérance, cette
pratique a maintenant été transformée en un droit par l’article 6 -
37 AVIS N°14. — COMMISSION EUROPÉENNE DU DANUBE

du Statut définitif. C'est pourquoi il n'est pas nécessaire
d'examiner si, au point de vue du droit international, l’exer-

cice continu de certains pouvoirs pourrait éventuellement

avoir transformé en droit une situation qui, selon le Gouver-
nement roumain, n'était due qu’à une simple tolérance.

L'on ne saurait prétendre que l’article 6 ait eu pour but
de maintenir, en tant que simple tolérance, la situation exis-
tant avant la guerre, car tolérance implique absence de droit ;
et, comme on l’a déjà exposé, il serait “entièrement incom+
patible avec le système institué par le Statut définitif que,
sur un secteur particulier du fleuve, ni l’une, ni l’autre des
Commissions ne fût. compétente.

*
* *

Selon l'interprétation donnée par la Cour à l’article 6 du
Statut définitif et considérant les termes de la question sur
laquelle un avis lui a été demandé, il lui incombe maintenant
d’examiner si, en fait, la Commission européenne exercait
avant la guerre les mémes pouvoirs entre Galatz et Braila
qu’en aval de Galatz.

. Avant d’entamer cette recherche, la Cour, cependant, estime
utile de préciser aussi briévement que possible quels sont les
pouvoirs conférés à la Commission européenne par les traités,
conventions, actes et arrangements internationaux visés par
l’article 5 du Statut définitif, et comment les pouvoirs que le
Gouvernement roumain intitule pouvoirs techniques sont liés
à ceux qu’il intitule pouvoirs juridiques. Même s’il est vrai
qu’en vertu de l’article 6, la question actuelle soit principale-
ment une question de fait, il n’est pas sans importance, afin
d'apprécier dans son ensemble la situation qui existait avant
la guerre dans le secteur litigieux, de voir si la distinction,
faite par la Roumanie entre les pouvoirs techniques et juri-
diques, trouve quelque fondement dans les dispositions régis-:
sant l’activité de la Commission européenne ou si, plutôt, elle
n'est pas en contradiction avec l'esprit et la portée de ces
dispositions. |
nn

38 . AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

Avant 1815, le droit de naviguer sur des fleuves qui
séparaient ou traversaient deux Etats ou plus n'était pas
réglementé par un principe ou par un acte général et donnait
perpétuellement lieu à des différends. Le plus souvent, chaque
État s’efforçait de monopoliser la navigation sur les fleuves
qui traversaient son propre territoire, et l’on déniait même
le droit d’accès à la mer à un État riverain situé en amont.
Comme cette situation nuisait à l'expansion du commerce, et
tendait à arrêter le développement des relations internationales
conformes à un état de paix, les Parties au grand confit
international qui s’étendit sur les dernières années du XVIII"
siècle et le début du XIX™*, introduisirent, dans les accords
qui mirent fin à cette longue période de guerre, des dispo-
sitions prévoyant ladite liberté de navigation sur les fleuves
internationaux.

Conformément aux dispositions du premier Traité de Paris

“du 30 mai 1814, l’Acte final du Congrés de Vienne, en date

du 9 juin x815, stipule que les Puissances dont les territoires
sont séparés ou traversés par une méme riviére navigable,
s'engagent à régler, d’un commun accord, tout ce qui a rap-
port 4 la navigation de ces riviéres et conviennent de désigner
a cet effet des commissaires qui prendront pour base de leurs
travaux certains principes énoncés dans l’Acte même. Le
premier de ces principes est que la navigation dans tout le
cours de ces riviéres, du point ot chacune d’elles devient
navigable jusqu'à son embouchure, sera entièrement libre et
ne pourra, sous le rapport du commerce, être interdite à
personne, sous réserve de règlements de police qui devront

x

être uniformes. Les autres principes avaient surtout trait à
l’uniformité des droits de navigation et à l'institution de
bureaux spéciaux pour la perception de ces droits, à Vinter-
diction, pour les douanes des États, d’avoir rien de commun
avec les droits de navigation et de mettre des entraves à la
navigation; à l'entretien du chenal navigable ainsi que des
chemins de halage, et à l'établissement de règlements de
police conçus d’une manière uniforme pour tous et aussi
favorables que possible au commerce de toutes les nations.
Les tarifs, une fois réglés, ne pouvaient plus être changés
que par un arrangement commun des États riverains.
39 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Pour servir de base aux règlements que les commissaires
devaient élaborer plus tard, certains «règlements particuliers»
relatifs au Rhin, au Neckar, au Mein, à la Moselle, à la Meuse et à
YEscaut, furent joints à l’Acte final où il fut stipulé que lesdits
Règlements particuliers auraient même force et valeur que l’Acte
lui-même. Le Règlement particulier relatif au Rhin — que
devaient plus tard expressément viser les dispositions du
Traité de 1856 relatives au Danube — prévoyait entre autres
l'établissement de bureaux spéciaux pour la perception des
droits de navigation ét l’institution dans chaque État d’une

. autorité judiciaire spéciale pour trancher en première instance,
! au nom du souverain, les affaires contentieuses regardant les
“objets fixés par le règlement ; mais il était prévu que les
appels contre les sentences prononcées pourraient être portés
soit à un tribunal supérieur du pays, soit à la Commission

iflcentrale qui serait créée afin d’exercer un contrôle exact sur
l'observation du règlement commun et d’être l'autorité qui
puisse servir d’un moyen de communication entre les Etats
riverains du Rhin sur tout ce qui regarde la navigation. Le
Réglement prévoyait également la nomination d’un inspecteur
en chef de la navigation et de sous-inspecteurs, préposés à
différents secteurs du fleuve. |

A la suite d'une divergence d’opinions entre les Pays-Bas et
les autres États riverains, au sujet de la limitation des droits
de souveraineté sur la mer baignant les côtes néerlandaises
à l'endroit où elles se mêlent aux eaux du Rhin, le Règlement
de détail définitif visant la navigation sur le Rhin ne fut mis
en vigueur que par la Convention du 31 mars 1831, à laquelle
étaient parties le Grand-Duché de Bade, la Bavière, la France,
la Hesse, le Duché de Nassau, les Pays-Bas et la Prusse.
(Rheinurkunden: La Haye, Munich, Leipzig, 1918. I. 212 et suiv.)
Ce Règlement, qui incorporait et amplifiait les dispositions du
Règlement particulier de 1815, resta en vigueur jusqu’au
17 octobre 1868 où il fut remplacé par un nouveau règlement,
adopté à Mannheim, lequel ne différait pas essentiellement du
premier par sa nature. |

‘1 La Commission centrale actuelle continue à exercer normale-
1 ment sa fonction de Cour d’appel facultative. (La Navigation
ki

40 AVIS N° I4. — COMMISSION EUROPEENNE DU DANUBE

du Rhin. Organe agréé par la Commission. centrale pour
ja Navigation du Rhin. Tome I, n° 1, p. 4; Strasbourg,
1922-1923.)

C'est seulement en 1856 que lon introduisit des stipula-
tions touchant Vinternationalisation du Danube. La Turquie,
sous la souveraineté de laquelle trouvaient les embouchures
et le cours inférieur du fleuve, nait pas partie aux accords
de Vienne et n'avait pas été admise dans le concert des
Puissances. En vertu du Traité de paix entre l'Autriche, la
France, la Grande-Bretagne, la Prusse, la Russie, la Sardaigne
et la Turquie, conclu à Paris le 30 mars 1856 et mettant fin

à la guerre de Crimée, la Turquie fut admise (article 7) aux —

«avantages du droit public et du concert européen», et les
Parties contractantes, tout en s’engageant, chacune de son
côté, à respecter l'indépendance et l'intégrité territoriale de
YEmpire ottoman, convinrent de garantir en commun la
stricte observation de cet engagement. En même temps qu'il
élevait le rang. de la Turquie en Europe, le Traité, par son
article 15,. déclarait expressément que les principes de Vienne,
destinés à
l'avenir, également appliqués au Danube et à ses embouchures,
que cette disposition faisait désormais «partie du droit public
de l’Europe», et que les Hautes Puissances contractantes la

i, prenaient «sous leur garantie». Les «principes de Vienne»

ainsi visés sont ceux qui avaient été énoncés dans le réglement
particulier, relatif au Rhin, résumé plus haut.

Afin d’assurer l'application de ces dispositions, l’article 16
prévoyait la création d’une Commission appelée Commission
- européenne du Danube. Cet organisme, composé de représentants
de l'Autriche, de la France, de la Grande-Bretagne, de la
. Prusse, de la Russie, de la Sardaigne et de la Turquie, avait

Hpour mission de désigner et de faire exécuter les travaux

nécessaires, depuis Isaktcha, pour dégager les embouchures du
Danube ainsi que les parties de mer y avoisinantes, des sables
et autres obstacles qui les obstruent. Pour couvrir les

frais de ces travaux ainsi que des établissements y relatifs,

la Commission européenne était habilitée à arrêter, à la majorité,
des voix, des droits fixes, d’un taux convenable, à la condition
expresse que les pavillons de toutes les nations fussent traités
sur le pied d’une parfaite. égalité.

effectuer l’internationalisation des fleuves, seraient, à
41 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Le Traité stipulait, en outre, par son article 17, la création
d’une autre Commission internationale, dite Commission
riveraine. Cette Commission, qui devait être permanente, avait
pour tâche: 1° d'élaborer des règlements de navigation et de
police fluviale ; 2° de faire disparaître les entraves, de quelque
nature qu'elles pussent être, qui s’opposeraient encore à
application au Danube des dispositions de l’Acte de Vienne ;
3° d’ordonner et de faire exécuter les travaux nécessaires sur
tout le cours du fleuve ; et 4° de veiller, après la. dissolution
de la Commission européenne, au maintien de la navigabilité
des embouchures du Danube et des parties de mer avoisi-
nantes. Il était entendu (article 18) que la Commission. euro-
péenne devait avoir accompli sa tâche en deux ans et que la
Commission riveraine aurait terminé ceux de ses travaux
énumérés sous les n°% 1 et 2 dans le même temps.

Se fondant sur les dispositions qui viennent d’être citées,
et notamment sur celles de l'article 17, on a dit que la
- Commission européenne, non seulement à l’origine, mais encore
d’une façon continue depuis sa création, n’avait été légalement
investie que de «compétences techniques » afférentes à l’exécu-
tion des travaux nécessaires en vue de désobstruer les embou-
chures du fleuve et de maintenir le chenal en état de navi-
gabilité. | | |

La Cour n’est pas de cet avis.

Le Règlement de Ia Commission riveraine fut élaboré en
1857, mais n’entra jamais en vigueur. En outre, l’on dut constater
que la tâche matérielle confiée à la Commission euro-
péenne ne pouvait être terminée dans de délai fixé de deux
ans. Dans ces circonstances, les Parties au Traité de Paris
s’accordérent toutes à prolonger l’existence de la Commission
| Curopéenne et à lui confier le pouvoir d'élaborer et d'appliquer

À des règlements de navigation et de police. De 1858 jusqu’à la
fin de 1863, la Commission promulgua des règlements sur le
jet du lest, sur la police de la navigation, sur le service du
pilotage, sur la police du port et de la rade de Soulina, sur
le service des allèges, sur la police du port de Toultcha, sur
le contrôle des opérations de la caisse de navigation et sur la
navigation des radeaux et trains de bois. Ces réglementations

distinctes furent systématisées dans le « Règlement provisoire |

de navigation et de police applicable au bas Danube », promul-

}
42 AVIS N° I4. — COMMISSION. EUROPÉENNE DU DANUBE

| gué le 1% novembre 1864 à Galatz par la Commission euro-
| péenne. Cet Acte débute en disant expressément que les règle-
‘ments avaient été arrêtés, d’un commun accord, «en consé-
quence » des stipulations du Traité de Paris, et qu’en tant que
tels ils avaient «force de loi». Le Règlement provisoire fut
cependant bientôt incorporé dans le « Règlement de navigation
et de police applicable au bas Danube», lequel fut joint,
‘pour en faire partie intégrante, à l’Acte public conclu à Galatz
le 2 novembre 1865 par les plénipotentiaires de toutes les
Puissances qui étaient parties au Traité de Paris. Le pré-
ambule de cet Acte, après avoir indiqué le mandat conféré à
la Commission européenne par le Traité de Paris, énumère
“expressément, parmi les tâches que la Commission, «agissant
en vertu de ce mandat », était parvenue à réaliser, la réglemen-
tation de différents services afférents à la navigation.

En vertu de lActe public de Galatz, tous les ouvrages et
établissements affectés à l’usage de la navigation sont «placés

‘ sous la garantie et la sauvegarde du droit international » et
‘ la Commission européenne est chargée de l’administration, du

. maintien et du développement de ces ouvrages et établisse-

: ments «à l'exclusion de toute ingérence quelconque». Le

« Règlement de navigation et de police », arrêté par la Commis-
sion européenne, est dit «faire loi non seulement en ce qui
concerne la police fluviale, mais encore pour le jugement des
contestations civiles naissant par suite de l’exercice de la navi-
gation ». En vertu de ce Règlement, l'exercice de la navigation
sur le bas Danube est placé sous l'autorité et la surveillance
d'un fonctionnaire intitulé inspecteur général du bas Danube,
ainsi que du capitaine du port de Soulina; les capitaines
marchands, à quelque nationalité qu’ils appartiennent, sont tenus
d’obtempérer aux ordres qui leur sont donnés en vertu du.
Règlement de navigation et de police par ces agents ; et l’exé-
cution du Règlement doit être «assurée .... par l’action des
bâtiments de guerre stationnés aux embouchures du Danube ».
.- Conformément à l’article 19 du Traité de Paris, et à défaut
d'un bâtiment de guerre ayant qualité pour intervenir, les
: autorités internationales du fleuve peuvent avoir recours «aux.
: bâtiments de guerre de la Puissance territoriale ». Le Règlement

x

confère à l'inspecteur général et au capitaine du port de
43 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Soulina le pouvoir judiciaire d'imposer, chacun dans son ressort,
les pénalités spécifiées dans le Règlement pour la violation de
ses dispositions. Il peut être fait appel de ces sentences à la
Commission européenne. Il y a lieu également de noter que
l’article 112 stipulait expressément que la Commission euro-
péenne pouvait modifier ce Règlement.

Ces faits ne permettent pas de douter que, dès le début, les
Parties ‘au Traité de Paris aient considéré l'élaboration et
l'application, par une commission internationale, de règlements
de navigation et de police impliquant l'exercice de pouvoirs
judiciaires ou «compétence juridique», comme un élément
essentiel de linternationalisation du Danube et de l'exercice
de la «compétence technique», indispensable afin de rendre ~
le fleuve navigable et de le maintenir tel. En prolongeant
l'existence de la Commission européenne et en lui confiant le
pouvoir de réglementer, les Parties au Traité de Paris se sont
bornées à assurer l'exercice, par un organisme international
existant créé par elles-mêmes, d’un pouvoir essentiel qu’elles
avaient eu l'intention de confier à un organisme autre mais
analcgue. |
-Au cours de la Conférence. tenue à Paris en 1866 entre
les plénipotentiaires des Puissances qui avaient été parties au
Traité de Paris de 1856, les Puissances adoptérent à l'unani-
mité, le 28 mars, un Protocole, présenté par le plénipotentiaire
de France, et par lequel les Puissances approuvaient formel-
lement l’Acte public de Galatz ainsi que le Règlement de navi-
gation et de police qui y était joint, conférant ainsi à ces
deux instruments la pleine force et le plein effet d'un traité
international.

Le 13 juillet 1878 fut conclu à Berlin un Traité entre.
l'Allemagne, l’Autriche-Hongrie, la France, la Grande-Bretagne,
l'Italie, la Russie et la Turquie; aux termes de l’article 52 de
ce Traité, la navigation sur le Danube était de nouveau
«reconnue comme étant d'intérêt européen»; en outre, il y
était stipulé que les bâtiments légers des Puissances, aux
embouchures du Danube,. pourraient remonter le fleuve jusqu’à
Galatz. L'article suivant (article 53) confirmait cette stipulation:
en disposant que la Commission européenne, au sein de
laquelle la Roumanie devait à l'avenir siéger, était «main-
tenue dans ses fonctions» et devait «les exercer dorénavant
44 AVIS N° 14. — COMMISSION EUROPEENNE DU DANUBE

jusqu’à Galatz dans une complète indépendance de l’auto-
rité territoriale ». À cette clause était ajoutée la déclaration
suivante: «Tous les traités, arrangements, actes et décisions
relatifs à ces droits, privilèges, prérogatives et obligations
sont confirmés.» L’on ne saurait contester raisonnablement
que cette déclaration confirmât dans la plénitude de leur
étendue les règlements antérieurs.

À la date du 28 mai 188r fut signé à Galatz l’« Acte addi-
tionnel à l’Acte public du 2 novembre 1865». Les Parties à
cet Acte additionnel étaient l'Allemagne, l’Autriche-Hongrie,
la France, la Grande-Bretagne, l'Italie, la Roumanie, la Rus-
sie et la Turquie. Aux termes de l’article 9 de cet Acte, dont
le but explicite était de mettre l’Acte public de 1865 en harmonie
avec le Traité de Berlin, toutes les dispositions de l’Acte
public auxquelles il n'était pas expressément dérogé par
lActe additionnel conservaient leurs force et valeur. Les droits,
attributions et immunités de la Commission européenne, tels
qu'ils résultent des Traités de Paris de 1856 et de Londres de
1871, de l’Acte public de 1865 ainsi que des actes et décisions
antérieurs au Traité de Berlin, étaient expressément confirmés,
mais la nomination, la rétribution, la surveillance et la révo-.
cation de l’inspecteur du bas Danube et de ses subordonnés —
ainsi que du capitaine du port de Soulina et du personnel
placé sous ses ordres, devaient à l’avenir être confiés à la Com-
mission européenne ; lorsqu'ils se prononçaient en qualité de _
juges de première instance, sur les contraventions commises
dans l'étendue de leur ressort respectif en matière de police
et de navigation, ces agents devaient rendre leurs jugements
au nom de la Commission européenne. |

Aux termes de l’article 54 du Traité de Berlin, les Puis-
sances s'étaient engagées, une année avant l'expiration du
terme assigné à la durée de la Commission européenne, à se
mettre d’accord sur la prolongation de ses pouvoirs et sur les
modifications qu’elles jugeraient nécessaire d’y introduire.

Le Traité, signé à Londres le 10 mars 1883 entre les États
parties au Traité de Berlin, prolongea, par son article 2, les
pouvoirs de la Commission européenne pour une durée de-
vingt et un ans à partir du 24 avril 1883, et stipula, en
outre, qu'à l'expiration de cette période les pouvoirs de la
Commission seraient renouvelés par tacite reconduction de.
45 AVIS N°.I4. — COMMISSION EUROPÉENNE DU DANUBE

trois en trois ans, sauf le cas où lune des Hautes Parties
contractantes notifierait, un an avant l'expiration d’une de
ces périodes triennales, son intention de proposer des modifi-
cations dans la constitution ou dans les pouvoirs de la Com-
mission. Le Traité déclarait également (article premier) que la
juridiction de la Commission était étendue de Galatz à Braïla
et (article 8) que «tous les traités, conventions, actes ‘et
arrangements relatifs au Danube et a ses embouchures »
étaient maintenus dans toutes celles de leurs dispositions qui
n'étaient pas modifiées par le nouveau Traité.

Enfin, le Traité de paix conclu à Versailles le 28 juin 1910,
ainsi que les traités analogues conclus ultérieurement, continue,
en le développant de façon large et compréhensive, le système
d’internationalisation des voies d’eau, inauguré à Vienne plus
d'un siècle auparavant.

Les articles 331 à 339 inclus contiennent des dispositions
générales relatives à l'Elbe, à l’Oder, au Niemen et au Danube.
En vertu de l’article 331, ces fleuves sont déclarés «interna-
tionaux» à partir d'un point déterminé. C’est depuis Ulm que
cette disposition s'applique pour le Danube. L'article 332
stipule que, sur ces voies d’eau «internationales », les ressor-
tissants, biens et pavillons de toutes les Puissances. seront
traités sur pied d’une parfaite égalité, de telle sorte qu'aucune
distinction ne soit faite, au détriment des ressortissants des
biens et du pavillon d’une quelconque de ces Puissances, entre
ceux-ci et les ressortissants, les biens et pavillons de l'État
riverain lui-même ou de l’État le plus favorisé.

Les articles 346 à 353 contiennent des dispositions spéciales
au Danube. L'article 346 est ainsi conçu:

« La Commission européenne du Danube exercera de nou-
veau les pouvoirs qu’elle avait avant la guerre. Toutefois'et
provisoirement, les représentants de la Grande-Bretagne, de la
France, de l'Italie et de la Roumanie feront seuls partie de
cette Commission. »

En vertu de l’article 347, le réseau du Danube, à partir du
point où cesse la compétence .de la Commission européenne, est
placé sous l’administration d’une Commission internationale ; la
composition de cette dernière est spécifiée dans ledit article.
L'article 376 prévoit que les différends qui pourront s'élever

‘entre les Puissances intéressées au sujet de l'interprétation et
46 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

de l'application des dispositions qui le précèdent, seront réglés
ainsi qu'il sera prévu par la Société des Nations. |

Donc, de cet examen des actes internationaux définissant les
pouvoirs de la Commission européenne, il résulte que, loin de
corroborer la thèse roumaine selon laquelle il faudrait distin-
guer entre de soi-disant pouvoirs techniques et de soi-disant
pouvoirs juridiques, ces actes infirment absolument cette thèse,
à moins seulement qu’une situation de fait ne soit intervenue
qui se soit substituée. à la situation juridique telle que la pré-
cisent les actes internationaux pertinents. Étant donné qu'il n’y
a point de divergence d'opinions en ce qui concerne l'exercice,
par la Commission européenne, en aval de Galatz, et des
pouvoirs techniques et des pouvoirs juridiques, la tâche de la
Cour est, par conséquent, d'examiner maintenant si, en fait,
l'exercice incontesté par ladite Commission, avant la guerre,
dans le secteur Galatz-Braïla, de certains pouvoirs, vérifie la
thèse du Gouvernement roumain, selon laquelle ces pouvoirs ne
seraient que ceux que ce Gouvernement nomme pouvoirs

techniques.

*
* +

Les faits ayant déjà été soumis à une enquête par le Comité
spécial désigné par la Société des Nations, et le rapport de
ce Comité ayant été adopté par l'Organisme compétent de la
Société, la Cour ne juge pas opportun de procéder à de nou-
velles études et recherches.

La Cour se rend pleinement compte que le Gouvernement
roumain a refusé d'accepter, comme preuves décisives en
l'espèce, les faits établis par le Comité spécial; mais elle
estime être dans l’obligation, aux fins de la présente procédure,
d'accepter les constatations du Comité sur des points de fait,
à moins que le dossier soumis à la Cour ne contienne des
éléments permettant de réfuter ces constatations.

En ce qui concerne l'exercice, avant la guerre, entre Galatz
et Braïla, des pouvoirs de juridiction par les autorités de la
Commission européenne et par le Gouvernement roumain
respectivement, les constatations du Comité spécial sont fondées
sur l'examen des espèces qui lui ont été soumises et des
dossiers y afférents. Parmi ces espèces se trouvent les affaires,
au nombre de plus de 400, sur lesquelles les représentants
47 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

roumains se sont fondés pour alléguer que, dans le secteur
litigieux, la juridiction était exercée par. le Gouvernement
roumain plutôt que. par la Commission européenne. Le Comité
. spécial, après avoir examiné ces dossiers, a conclu que ces
affaires étaient toutes de celles qui ne tombaient pas sous
Vapplication des termes du Règlement. Il a constaté, d’autre
part, que, de 1883 à 1899 et de 1904 à 1914, 63 affaires ont
été tranchées par les autorités de la Commission européenne.

A propos de la lacune qu’a constatée le Comité spécial
pendant quelques années dans la liste des affaires où la Com-
mission européenne et ses autorités se sont prononcées dans
l'exercice de leurs fonctions judiciaires, il y a lieu de mention-
ner que le représentant du Gouvernement italien a déclaré à
la Commission consultative et technique des Communications
et du Transit et a répété à la Cour, lors des exposés oraux,
qu'il avait encore trouvé cinq espèces: une de 1899, une de
Igor, une de 1902 et deux de 1903. Îl n'apparaît pas que le
bien-fondé de cette déclaration ait été contesté par le représen-
tant roumain, soit devant la Commission, soit devant la Cour.

Sur la base des faits qui ont été établis par le Comité
spécial à la suite des auditions de témoins et des enquêtes
auxquelles il a procédé sur place, ce Comité est arrivé à la
conclusion qui se trouve, dans son rapport, énoncée dans les
termes suivants :

«Dans l'esprit du Comité, il y a une chose qui domine toutes
ces considérations : c’est que, en fait, la pratique d’avant-guerre,
dans le secteur Galatz-Braila, a été l'exercice des pouvoirs de juri-
diction de la Commission européenne. »

Afin d'établir que telle est, en réalité, la situation, la Cour —.
sans prétendre à faire une énumération complète — examinera
les compétences possédées sans conteste par la Commission en
vertu de divers accords internationaux, y compris les règle-
ments qui s’appliquaient immédiatement avant la guerre en
aval de Galatz et précisera, à propos de chaque pouvoir, si ce
pouvoir s’appliquait également au secteur Galatz-Braïla. La
48 AVIS N° I4. — COMMISSION EUROPEENNE DU DANUBE

situation de fait ne résulte pas seulement de décisions prises
par la Commission, mais également de réglements et d’autres
prescriptions arrêtées par la Commission européenne — où,
depuis 1878, la Roumanie était représentée —-, règlements dont
en tout cas certaines clauses visent expressément le secteur
Galatz-Braïla. Même si l’on pouvait contester la valeur juridique
de ces clauses, en. avançant qu’elles n’étaient pas compati-
bles avec la limite territoriale des pouvoirs de la Commission
telle que la définissent les traités reconnus par la Roumanie
comme ayant force obligatoire pour elle, ou bien encore soit
avec les intitulés, soit avec d’autres clauses desdits réglements et
prescriptions, on ne saurait nier que la promulgation d’un acte
contenant une ou plusieurs clauses s’appliquant au secteur
Galatz-Braila constitue un cas d’exercice de compétence sur ce
secteur. Si des réglements et prescriptions de cette nature
ont été promulgués immédiatement avant la guerre — et c’est
le cas des deux actes les plus importants de cet ordre, savoir
le Règlement de 1911 et les Instructions spéciales de 1913 —,
il n’est pas possible de supposer que les pouvoirs dérivés de ces
clauses n’aient pas été exercés avant la guerre.

Les pouvoirs qui juste avant la guerre appartenaient nor-
malement a la Commission européenne en aval de Galatz,
résultent principalement de l’Acte public de 1865 ainsi que de
ses annexes, de l’Acte additionnel de 18871, et du Règlement .
de 191x, ainsi que des Instructions spéciales de 1973.

Les pouvoirs de la Commission européenne du Danube, du
point de vue de ses fonctions, peuvent être répartis de la
manière suivante :

Les travaux techniques consistent en l'exécution et l'entretien
de travaux, dans le fleuve et sur les rives, en vue d’assurer et
de faciliter la navigation dans le chenal. Sur ce point essentiel
il n’est pas contesté que la Commission ait exécuté des travaux
de cette nature non seulement en aval de Galatz, mais encore
dans le secteur Galatz-Braila.

- Droits de navigation. Aux termes de l’Acte public de 1865,
et bien que le Traité de 1856 eût adopté Isaktcha comme
limite amont des compétences de la Commission, le tarif de

droits de navigation (annexe B à l’Acte public) fixait déjà,

conformément à l’article 12, les droits pour les navires qui
49 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

effectuent le trajet de Galatz, ou d’un port situé en amont de
ce point, à Soulina. Ces droits, qui variaient selon les dis-
tances, : étaient perçus, non seulement au titre du pilotage
obligatoire, mais aussi et surtout afin de faire face aux dépen-
ses des travaux exécutés’ par la Commission européenne. Le
versement de ces droits était assuré par des sanctions pénales
(amendes), qu’infligeaient les organes de la Commission (articles 17
et 18). | : ; .

Le tarif et le Règlement joints à l’Acte additionnel du
Ig mai I88r prévoient un autre système pour la perception des
taxes (auxquelles sont assujettis tous les batiments naviguant
du Danube à la mer); mais ce Règlement, à I’élaboration

duquel la Roumanie participa, fixait, à l’article 87, un tarif

visant le pilotage obligatoire et dans lequel Braïla est men-
tionné comme un port du Danube maritime au même titre que
Galatz, Toultcha, Soulina, etc., et cela bien que le Traité de
Berlin et l’Acte additionnel de 1881 eussent assuré jusqu’à
Galatz seulement l’exercice des fonctions de la Commission
européenne. ‘

La police fluviale, qui n’est définie ni dans les traités ni dans
les règlements, comprend essentiellement — si l’on se laisse
guider par les passages pertinents et notamment par les arti-
cles 31 à 98 du Règlement de 19I1 — la réglementation de
la navigation pour autant qu’elle vise le mouvement des navi-
res sur le fleuve.

Le titre II du Règlement contient un article (article 35) qui
mentionne Braila au même titre que Galatz et les ports
situés en aval sur le Danube. Cette règle fut adoptée pour
la première fois par la Commission en novembre 1905. Mais,
déjà avant cette date, on constate l'existence de trois cas
(en 1893, 1896 et 1897) dans lesquels une sentence fut pro-
noncée à l'égard d’un navire pour avoir traversé la section
du port de Galatz à pleine vitesse ou à une allure exagérée.
Il ne serait pas raisonnable de supposer qu’une clause d’un
régime de police fluviale puisse s'appliquer à un port seule-
ment, à l'exclusion du secteur du fleuve où se trouve situé
ce port. La Commission européenne, si elle s’estimait compé-
tente pour édicter des règlements de police fluviale relative-
ment à la manière dont les navires doivent traverser les sec-
tions des ports de Braïla et de Galatz, entendait également,
50 AVIS No I4. — COMMISSION EUROPÉENNE DU DANUBE

semble-t-il, réglementer la navigation entre ces deux ports.
L’Instruction spéciale établie en 1913 par la Commission
européenne corrobore cette conclusion: elle prévoit, en vue
de faire assurer la police du fleuve par un inspecteur et ses
quatre subordonnés (surveillants), la division du Danube
maritime en quatre secteurs dont le quatrième s’étend jusqu’à
Braïla ($ 14). |

Les sentences de la Commission européenne, mentionnées
à l’annexe B du rapport du Comité spécial, et qui semblent
avoir trait à la police fluviale dans le secteur Galatz-Braïla,
y compris les cas constatés dans le port de Braïla lui-même,
sont (avant la guerre) les suivantes: 1888: n° 1283, 2643;
I889: n% 1899, 2062; 1801: n® 370, 2356; 1892: n® 796,
1530: 1803: n° 2371; 1804: n® 1781, 2089;. 1895: n°% 465,
1720 ; 1806: n° 1183, 1250, 1502, 1729 ; 1897: n° 420; 1904:
n® 637, 1201 A, 1292 A; 1907: n® 213, 895, 1074; 1908:
n° 260, 40, 618; 1909: n® 247, 52; Igo: n° 166; I9II:
n% 96, 166.

Si, comme le fait le Gouvernement roumain, le port de
Galatz devait être considéré comme situé dans le secteur où
‘ les pouvoirs de la Commission européenne, normalement, ne
s’appliqueraient pas, il ne reste pas à mentionner moins de
vingt-quatre sentences (énumérées dans le rapport du
Comité spécial) et qui ont trait à des espèces touchant
« Galatz» ou «le port de Galatz».

Le pilotage est réglementé par le titre IV du Règlement de
1911 (articles ror à 124). Les articles 1017 et 102 disposent
en termes exprès que le service du pilotage de la Commission
européenne s'étend jusqu'à Braïla. Le pilotage jusqu’à Braila
avait déjà fait l’objet de dispositions du Règlement de navi-
gation et de police de 1865 (article 75) et, comme on l’a dit
plus haut, du Règlement de 188r (articles 84 ef seg.). Le Pro-
tocole interprétatif enregistre le fait que la Commission euro-
péenne du Danube «continuera» à entretenir son service de
pilotage. Parmi les sentences de la Commission européenne,
mentionnées dans l'annexe B du rapport du Comité spécial
et relatives au pilotage avant la guerre, figurent seulement
six cas ayant trait au pilotage, et ces six cas remontent tous
_aux années antérieures à 1897. L'absence de sentences de la
Commission européenne touchant une certaine matière n’est
51 AVIS N° I4. —- COMMISSION EUROPEENNE DU DANUBE

pas décisive pour ce qui est de la non-existence d’un pouvoir
de juridiction incontesté en ladite matiére.

Service des alléges et la surveillance du lest. Ces fonctions
‘de la Commission européenne sont prévues dans le titre V du
Règlement de 1011 et dans les titres IV et III, respectivement,
de l’Instruction spéciale de 1913.

Les dispositions relatives aux alléges ne font pas expres- .
sément mention de Braila; ; toutefois, le paragraphe 40 de
Instruction prévoit que les surveillants des quatre sections
fluviales doivent visiter les alléges vides qui remontent le
fleuve; et le paragraphe 36 prévoit que le lest ne peut être
débarqué sans la présence d’un agent de la police fluviale.
Le dossier soumis 4 la Cour ne fait pas mention d’espéces
relatives à l’exercice de ces’ pouvoirs dans le secteur Galatz-
Braila; il faut remarquer, cependant, qu’en cette matière le
dossier concerne uniquement ce secteur.

Remorquage. Les dispositions des articles 146 à 160 ne men-
tionnent pas expressément le secteur Galatz-Braïla, ni aucun
autre secteur ou localité en particulier, sauf le bras et le port
de Soulina. Par contre, il convient d'observer que la sentence
n° 1017, rendue en 1904 par la Commission européenne, a
trait au remorquage sans licence, par le navire Loizos, d’un
«barck» entre Braïla et Galatz.

Tl est question de la protection des travaux dans le titre VII
du Règlement de 1911, dont les deux premiers articles, repro-
duisant presque exactement les dispositions correspondantes
du Règlement de 1881, contiennent des références au secteur
en «aval de Galatz»; mais l’article 163 (opérations de dra-
gage) peut être interprété d’une façon plus extensive.

Néanmoins, dans l’annexe au protocole n° 838 du 20 mai 1913,
on peut trouver des indications qui sont d’une importance
considérable, et qui justifient la conclusion que la Commission
européenne se jugeait compétente pour élaborer et appliquer
des sanctions en vue de la protection des travaux exécutés
par elle. La Commission européenne avait envisagé la création
d’un tribunal spécial pour le recouvrement de dommages et
intérêts, grâce à une procédure civile, pour les dégâts causés
par de tierces parties. Cette proposition fut abandonnée, la
Grande-Bretagne estimant qu’elle échappait à la compétence
de la Commission. Mais cette dernière, par les règlements
52 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

qu'elle édicta en 1868, établit un baréme d’amendes très éle-
vées dans le cas de dégâts causés aux travaux, et ces règle-
ments étaient encore en vigueur en 1913. Le rapport joint
au protocole n° 838 contient, à ce sujet, le passage suivant,
qui est intéressant :

« Mais si la création d’un tribunal spécial compétent pour régler
la question a pu être considérée comme une mesure dépassant la
sphere des pouvoirs de la Commission européenne du Danube, il
n'en est pas moins vrai que la Commission européenne tient de
ses actes fondamentaux le droit de fixer des règles pour la
situation spéciale dont il s’agit, et que, notamment, elle a tout
pouvoir pour introduire dans son Règlement de navigation et

nN

de police des dispositions relatives à cette question. C’est ce qui
résulte de l’alinéa 2 de l’article 7 de l’Acte public du 2 novembre
1865, ainsi conçu: «Il est entendu que ce Règlement fait loi,
non seulement en ce qui concerne la police fluviale, mais encore
pour le jugement des contestations civiles naissant par suite de
l'exercice de la navigation. »

En outre, il est amplement prouvé, par les rapports qu’adres-
sait annuellement l'ingénieur consultant à la Commission euro-
péenne, que les travaux ainsi protégés comprennent aussi les
_ travaux exécutés entre Galatz et Braila, et plus particuliére-
ment à l’endroit connu sous le nom de Ziglina.

Pouvoirs de juridiction. Tl en est question dans le Règlement
au titre VIII (Contraventions). Le chapitre premier (Fixation
des amendes) se réfère, dans les deux premiers paragraphes,
qui. traitent, l’un des contraventions aux dispositions du Règle-
ment sur la police du fleuve (article 168) et l’autre du pilo-
tage (article 174), à des articles qui mentionnent expressément
le secteur Galatz-Braïla (articles 35 et ror). Rien ne justifie
l'opinion selon laquelle les dispositions relatives à l'infliction
des amendes (articles 186 à 193) ne s'appliquent pas pour ce
qui est des articles 168 et 174. Des attributions juridiction-
nelles existent donc, tout au moins en certains cas, dans le
53 . AVIS N° I4. — COMMISSION EUROPÉENNE DU. DANUBE

secteur Galatz-Braila. La teneur: des articles 168 et. 174 ne
justifierait pas la conclusion selon laquelle les autres parties
du titre VIII ne s'appliquent . pas, généralement parlant, a
toutes les clauses matérielles du Règlement, dont on peut
reconnaître l’applicabilité au secteur Galatz-Braila.

Le rapport du Comité spécial quant à l’exercice de juridic-
tion avant la guerre par la Commission européenne dans le
secteur Galatz-Braïla déclare qu'un grand nombre des cas dont
il s’agit visent des contraventions à des clauses qui n'ont pas
été déclarées spécialement applicables à ce secteur. Cette décla-
ration vient à l'appui de la conclusion selon laquelle, en pra-
tique, les dispositions dont il s’agit ont été envisagées comme
s'appliquant dans ce secteur. Que telle soit réellement la
situation est confirmé par une lettre du 18 juin 1881, adressée
par le plénipotentiaire de Roumanie au ministre des Affaires
étrangères de Roumanie. Il y est dit qu'en fait, le Règlement
de la Commission, dès la création de cette dernière, est en
grande partie appliqué à Braïla, ce port étant considéré comme
le terminus de la navigation maritime. Il y est dit, en outre,
qu’en fait, les navires vont jusqu’à Braïla, car c’est là qu'ils
prennent leur chargement, et qu’il n’a pas été possible, sans
porter préjudice a la navigation, d'élaborer, pour ce secteur,
un règlement spécial. Telle est, poursuit la lettre, la raison
pour laquelle, lors de Y élaboration du Réglement de naviga-
tion entre Galatz et les Portes-de-Fer, il fut proposé et accepté
par toutes les Parties de confirmer une situation de fait qui
était considérée comme nécessaire. :

Enfin, il convient d’observer que, depuis 1904, la phrase
«entre Braïla et Soulina» a été substituée à l'expression «entre
Galatz et Soulina», dans l'intitulé de l’état des condamna-
tions prononcées par les autorités préposées à la police de Ia
navigation et régulièrement annexé aux statistiques présentées.
annuellement à la Commission par son secrétariat:

*

“De la comparaison ci-dessus entre les pouvoirs que la.
Commission européenne possède sans conteste en amont de
Galatz et ceux qu’elle a exercés sur le secteur Galatz-Braila,
il ressort que les uns et les autres ont pratiquement la même
étendue. Cette coïncidence s'explique aisément si on l’examine
54 AVIS N° 14. — COMMISSION EUROPEENNE DU DANUBE

a la lumière de la situation juridique spécifiée plus haut, d'où
il résulte que, dès le début, les différentes attributions de la
Commission européenne ont été considérées comme formant
une unité nécessaire et que plus particuliérement ses pouvoirs
juridictionnels ont été considérés comme le corollaire de ses
pouvoirs techniques, lesquels. devaient, en fait, être protégés
par des sanctions. Si tel était l’état des choses sur le Danube
en aval de Galatz, il paraît tout à fait naturel que la Com-
mission européenne ait agi de même dans le secteur Galatz-
Braïla, bien que et la Commission et le Gouvernement rou-
main aient évité de définir une fois pour toutes la situation
juridique applicable à ce secteur. Comme l’a constaté le
Comité spécial, et ainsi que cela ressort également de la
comparaison qui vient d’être faite par la Cour, de ces circon-
stances a résulté un état de choses identique sur Vensemble
du Danube maritime.

L'on peut ajouter à ce propos que, déjà en vertu de l’Acte
public de 1865, ratifié par. la Turquie qui possédait la souve-
raineté territoriale, la Commission européenne a promulgué
divers règlements concernant les. droits de navigation et le
pilotage et s'appliquant. à la navigation jusqu'à Braïla ou
Ibraila (selon le nom qu'on donnait alors à cette ville) ; et ceci
nonobstant le fait qu'en vertu de l'Acte public de 1865,
Isaktcha était indiqué comme la. limite amont de la juridiction
de la compétence de la Commission européenne.

Il n’a jamais été avancé que cet état de choses n'ait pas
lié la Roumanie lorsqu’en 1878 elle devint une Puissance
indépendante et fut admise au sein de la Commission euro-
péenne en tant que souverain territorial sur une grande partie
du cours du bas Danube. D'ailleurs, l’Acte ‘additionnel de 1881,
auquel la Roumanie fut Partie contractante, a confirmé par
son article 9 celles des dispositions de l’Acte public qu'il ne
modifiait pas expressément. Le Règlement élaboré conformé-
ment à l'Acte additionnel avec la collaboration et le consen-
tement de la Roumanie contient également des clauses tou-
chant Braïla, bien que le Traité de Berlin et l’Acte additionnel
- aient indiqué Galatz comme la limite amont de la compétence
de la Commission. C’est pourquoi, de toute évidence, la situa-
tion qu’a évoquée la Cour dans la comparaison ci-dessus,, n’est
en aucune façon exceptionnelle ou nouvelle, mais est .au
55 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

contraire, dans..ses éléments essentiels, lé résultat de la situa-
tion, créée par les Actes dé 1865 et 1881.

Dans ces conditions, l’on ne saurait attacher d’importance
décisive au. fait que le Règlement de 191r et notamment ses
articles 1’ et 3, ainsi que les Instructions de 1913, contiennent
plusieurs clauses qui semblent indiquer que les pouvoirs de la
Commission ne doivent s'exercer qu’en aval de Galatz. Ces
inconséquences manifestes et regrettables ne peuvent suffire à
infirmer les conclusions auxquelles a abouti la Cour, qui les a
fondées à. la fois sur les constatations de fait du Comité spécial
et sur .l’éxamen, dans son ensemble, du système des actes
internationaux applicables avant la guerre au Danube mari-
time. | ;

Cette conclusion est que, avant la guerre, la Commission
européenne a exercé entre Galatz et Braila les mémes pouvoirs
qu’en aval de Galatz et, par conséquent — vu l'interprétation
donnée par la Cour à l’article. 6 du Statut définitif —, que
d'après le droit actuellement en vigueur, la Commission jouit
des. mêmes pouvoirs sur l’un et l’autre de ces deux secteurs du
Danube maritime. |

II. | on

La première question contient, comme dernier point, le
suivant : «Quelle est la limite amont de ces compétences ? »
D'après le contexte, le mot «ces» peut se rapporter soit :
exclusivement à la phrase qui précède immédiatement, où il
est question de «certaines compétences » que pourrait posséder
la Commission européenne du Danube dans le secteur Galatz-
Braïla, soit également à la première phrase de la question n° I
où se trouve envisagée la possibilité que la Commission euro-
péenne du Danube possède «les mêmes compétences» sur
l’ensemble du Danube maritime. Dans la première hypothèse,
la question relative à la limite amont ne se poserait plus
désormais, la Cour étant arrivée à la conclusion que la
Commission européenne du Danube possède d'un bout à l'autre

les mêmes compétences
56 AVIS N° I4. — COMMISSION EUROPÉENNE DU. DANUBE :

La Cour estime néanmoins qu’elle doit, dans tous les cas,
s'occuper de la limite amont. Ce que l’on demande, c’est de
fixer le point où la compétence, quelle qu’elle soit, de la
Commission. européenne prend fin, pour faire place à celle de
la. Commission internationale. Une divergence d’opinions s’est
d’ailleurs, en fait, élevée entre la Roumanie et les trois autres.
Puissances à cet. égard. En outre, il n’est guère concevable
que le secteur Galatz-Braïla, par rapport auquel la compé-
tence de la Commission européenne a donné matière à diffé-
rend, ne coïncide pas, au point de vue de sa limite amont,
avec le Danube maritime, sur lequel, en vertu des articles 6.
et 9 du Statut définitif, s'étend la compétence de la Comimis-
sion européenne. Puisqu’il en est ainsi, la Cour estime qu'il
lui faut s’occuper de la limite amont des compétences de la.
Commission européenne.

Le point de démarcation entre le régime du Danube mari-
time et celui du Danube fluvial étant -incontestablement Braila,
la seule question à traiter est celle de savoir si Braïla est ou
non compris dans le Danube maritime, et, par suite, rentre dans.
le ressort de la Commission européenne, pour autant qu’un
port tel que Braïla est placé sous le contrôle de la Commission
européenne et non sous celui de lautorité territoriale. Ce
dernier point n’est pas traité ici ; il sera envisagé à propos de
la question n° 2.

Puisque c’est à Braïla que se réunissent deux secteurs du
fleuve soumis à deux régimes différents et à la juridiction de
deux Commissions différentes, on pourrait croire que, dans le
secteur du fleuve compris entre les limites du port, les deux
régimes. chévauchent, c’est-à-dire qu'il existerait un arrange-
ment aux termes duquel tous les navires, jusqu'au moment où
ils terminent leur voyage dans le port de Braïla, demeure-
raient soumis au régime sous lequel ce voyage avait débuté.
Mais cette hypothèse semble exclue par les termes de l’article 6
qui, de même que l'article 347 du Traité de Versailles, parle
du «point» où commence la compétence de la Commission
internationale. Or, le mot «point» ne peut signifier qu’un
point ou plutôt une ligne topographique, et non une zone plus
ou.moins extensive de juridictions concurrentes.

Si la limite amont est constituée par une ligne traversant le
fleuve, cette ligne doit étre tracée immédiatement en amont du
‘port de Braila; ceci pour les raisons suivantes:
57 ‘AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

-:Tl,est certain que Braïla est, au sens technique et commer-
cial, un port du Danube maritime, parce que.les navires. de
haute mer l'utilisent. :
Il est également certain, ainsi qu'il a été démontré plus.
haut, que la Commission européenne possède, et a possédé
“depuis 1865, tout au moins quelques compétences sur. le
secteur Galatz-Braïla, c'est-à-dire des compétences exercées
dans l'intérêt de la navigation maritime. En fait, l’objet même
de la marine marchande disparaît -si les navires de commerce
ne peuvent atteindre les centres économiques ; la navigation
maritime sur le Danube doit donc pouvoir atteindre le termi-
nus de cette navigation. Cette manière de voir se recommande
notamment pour la. raison suivante: avant 1921, le Danube
fluvial n’était pas effectivement internationalisé, en sorte que
la responsabilité du régime de la liberté de navigation, jusque
dans le port de Braïla, dans la mesure où cette tâche incom-
bait à une organisation internationale, ne pouvait, avant la
guerre, être assumée que par la seule Commission européenne.
Le principe selon lequel la liberté de navigation sur un fleuve
doit comprendre la navigation jusque dans la zone à atteindre
a été très clairement établi pour la première fois par l'Acte
du Rhin (183x). Ce dernier pose en principe que la liberté de
la navigation «jusqu'à la mer», telle qu’elle est énoncée dans
le Traité de paix de Paris du 30 mai 1814 et dans les articles
concernant la navigation du Rhin annexés à l’Acte final du
Congrès de Vienne (1815), signifie «jusque dans la pleine mer
et. vice versa». Aussi, l’Acte de 1857, relatif à la navigation
sur le Danube, dispose-t-il (article 5) que «l'exercice de la
navigation de la pleine mer à chacun des ports du Danube, et
de chacun de ces ports à la pleine mer, est libre pour les
bâtiments de toutes les nations» et que, «en conséquence,
lesdits bâtiments pourront toucher à tous les ports ....».

Le Règlement de navigation et de police pour le secteur
Braïla — Portes-de-Fer, joint en annexe au Traité de Londres
de 1883, n'a, il est vrai, jamais été mis en vigueur ; mais il
présente cependant quelque intérêt, tout à fait indépendam-
ment de la valeur qui peut être attachée au Traité de Londres,
car il fournit des ‘indications sur la manière de voir des
signataires du Traité de Londres et montre plus spécialement
58 AVIS N° I4. -—— COMMISSION EUROPÉENNE DU DANUBE

ce: qu’était à l’époque le point de vue de la majorité (contre
la voix du représentant de la Roumanie) de la Commission
européenne, par laquelle le Règlement a été élaboré. L'article 103
de ..ce Règlement dispose qu’aux fins de linspection, le
Danube, entre les Portes-de-Fer et Braïla, est divisé en
quatre sections dont la quatrième s'étend de Calarasi-Silistrie
jusqu’à Braïla exclusivement. Les modifications proposées par
la Roumanie n’ont pas trait à ce point; il est donc clair que
l'article premier du Traité de Londres était interprété par ses
auteurs comme étendant la juridiction de la Commission eüro-
péenne jusqu’à Braïla inclusivement. Il semble évident, par
suite, que la situation de fait qui, malgré les différends relatifs
à la situation juridique, a pris naissance dans le secteur en
question, ne pouvait manquer de tenir compte précisément de
cette localité, dont le port, dès avant 1883, avait constitué le
point terminus pour l’organisation du pilotage obligatoire de la
Commission européenne. Ce point de vue semble nettement
corroboré par le fait que l’article 35 du Règlement de i911
s'occupe des navires qui traversent la section du port de
Braïla. En outre, plusieurs décisions de la Cornmission européenne,
rappelées dans l’annexe B au rapport du Comité spécial, visent
nettemént le port de Braïla lui-même (1888: n° 2643 ; 1889:
n° 1899 et 2062; 1891: n° 370; 1802: n°% 706, 1530; 1894:
n° 2089; 1895: n° 1720; 1896: n® 1:83, 1250; 1904: n° 637;
1907: n° 213; 1908: n* 260, 40; 1909: n° 247).

Les termes de l’article 9 du Statut définitif démontrent éga-

lement. que la limite amont des compétences de la Commission
européenne a été fixée de manière à comprendre le port de
Braïla dans le Danube maritime; car cet article dispose que
la compétence de la Commission internationale s’étend sur la
partie du Danube comprise entre Ulm et Braila. Cette expres-
sion s’accorde mieux avec Vinterprétation qui sépare Braïla du
Danube fluvial, qu'avec celle qui ferait rentrer le port de
Braila dans le régime fluvial.
- Cette interprétation de l’article 9 est confirmée par les
débats qui se déroulèrent en 1922, au sein de la Commission
internationale, relativement au «Projet de Règlement de navi-
gation et de police applicable à la partie du Danube comprise
entre Ulm et Braila» et à son réseau internationalisé.
59 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

. H ressort, en fait, de.ces débats que, de l’avis de la Com-
mission internationale, la compétence de cette dernière ne
s’étend pas au delà de la limite amont de Braïla. Le délégué
de -Roumanie, bien loin de contester ce point de vue, insista
vivement pour que la limite aval de la compétence de la
Commission, fit fixée à un. point notablement plus haut sur le
cours du fleuve que celui que la Commission considérait comme
la. limite amont du port de Braila. De plus, en acceptant la
décision de la Commission, ce délégué déclara que son Gouver-
nement ne pouvait admettre que la compétence de la Commis-
- sion fit étendue’ jusqu’à l’intérieur du port de Braïla. Il est
vrai que le délégué roumain, en faisant cette déclaration, est
parti du point de vue que les ports et les secteurs correspon-
dants du fleuve étaient hors du terrain d'application de la
juridiction de l’une ou de l’autre des Commissions; mais, en
tout cas, l’on peut déduire de l’observation précédente que la
Commission internationale ne considérait pas que le port de
Braïla rentrât dans sa propre compétence, et que la Roumanie
elle-même était aussi de cet avis.

&°

B.
QUESTION N° 2

La seconde question posée à la Cour en vertu de la Résolution
adoptée le 9 décembre 1926 par le Conseil de la Société des
Nations est la suivante:

«Dans le cas où la Commission européenne du Danube
posséderait, sur le secteur Galatz-Braïla, soit les mêmes compé-
tences que sur le secteur à l’aval de Galatz, soit certaines
compétences, ces compétences s’exercent- elles sur une où
plusieurs zones territorialement définies correspondant à tout
ou partie du chenal navigable, à l’exclusion d’autres zones
territorialement définies et correspondant à des zones.
de port soumises à la compétence exclusive des autorités
roumaines ? Dans ce cas, selon quel critère doit être fixée
‘la démarcation entre zones territoriales placées sous la compé-
tence de la Commission européenne et zones placées sous la
compétence dés autorités roumaines ? Au cas contraire, selon
quel critére de nature non territoriale doit étre fait le départ
entre les compétences respectives dela Commission européenne
du Danube et des autorités roumaines ? »
66 AVIS N° I4, — COMMISSION EUROPÉENNE DU DANUBE

La Cour, étant arrivée à la conclusion que la Commission euro-
péenne possède entre Galatz et Braïla les mêmes pouvoirs qu'entre
Galatz et Soulina, doit s'occuper maintenant de cette seconde
question.

En premier lieu, il est nécessaire d’en préciser la portée ¢ exacte.
Étant donné le lien étroit qui existe entre les questions n° 1 et n° 2,
on doit conclure que c’est seulement au secteur du Danube maritime,
s'étendant de Galatz à Braila, que s’applique la délimitation —
délimitation pour laquelle la Cour doit fixer un critère — entre les
zones différentes qui correspondent, soit au chenal navigable, en
totalité ou en partie, soit à des zones de port soumises à la juridiction
exclusive des autorités roumaines. Ce n’est donc pas la compétence
de la Commission européenne, à l'égard des ports en général,
qui fait l’objet de la question actuellement à l'examen, bien que la
Cour ne puisse faire abstraction des considérations qui dépas-
seraient éventuellement lé cadre des conditions particulières du
secteur Galatz-Braïla.

Ce principe établi, il convient de retenir que, ainsi qu’il ressort
des pièces soumises à la Cour et des cartes près elle déposées, les
seuls ports qui se trouvent dans le secteur dont il s’agit sont Galatz
et Braïla. C'est donc exclusivement à l'égard de ces deux ports
que la Cour s’occupera de la ligne de départ entre la compétence de
la Commission européenne et celle des autorités roumaines.

Il y a lieu également d'observer que, ni dans la question soumise
à la Cour, ni dans les exposés écrits ou oraux, les quatre Gouverne-
ments n’ont soutenu que ces deux ports fussent soumis à des régimes
différents: la seule différence entre les thèses présentées de part
et d'autre porte sur la nature et le contenu du régime qui est
applicable à ces ports.

Le Statut définitif, pour autant qu'il vise le Danube maritime,
ne contenant pas de dispositions particulières relatives aux ports,
c'est seulement comme une application spéciale des principes
consacrés par les articles 5 et 6 du Statut que l’on peut exami-
ner et traiter la question relative à la compétence de la Commission
européenne à l'égard des ports.

Les termes dans lesquels la question n° 2 a été formulée impliquent
nécessairement que les autorités roumaines possèdent certaines
6I AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

compétences à l’égard des ports dont il s’agit. L'objet sur lequel
porte la contestation est le critère, territorial ou autre, permettant
de tracer la ligne de départ entre les deux compétences à l'égard
des ports. Cette manière de voir est confirmée tant par le rapport
du Comité spécial que par les Mémoires des Gouvernements britan-
nique et français, qui admettent, pour les ports de Galatz et dé
Braila, l'exercice, par les autorités roumaines, de compétences qui
peuvent ne pas résulter nécessairement des actes internationaux
auxquels est soumis le régime du Danube maritime. Le Gouverne-
ment britannique, il est vrai, a formulé une réserve quant au point
de savoir si l'exercice de ces compétences était conforme aux actes
ci-dessus mentionnés ; mais il a déclaré que, sans préjuger de la
question de principe, il ne désire pas insister pour que des modifica-
tions soient apportées à une pratique établie depuis longtemps.
Il résulte des termes de l’article 6 du Statut définitif, tel que l’a
interprété la Cour, qu'il y a lieu de considérer comme maintenue
la situation de fait d’avant la guerre, même en ce qui concerne
les ports de Galatz et de Braïla.

*

. La question posée à la Cour envisage, en premier lieu, la possibilité
d'une limitation des compétences de la Commission européenne en
une zone territorialement définie, correspondant à tout ou partie
du chenal navigable, à l'exclusion d’une ou plusieurs zones terri-
torialement définies et correspondant à des zones de port soumises
à la compétence exclusive des autorités roumaines. Cela ne signifie
pas nécessairement que ces dernières zones doivent coïncider avec
les limites territoriales du port, que ces limites soient fixées par des
dispositions administratives ou légales ou simplement qu’elles
résultent de la situation de fait. Il peut y avoir des considérations
qui conduisent à adopter pour un port des limites territoriales très
étendues, limites qui pourraient parfaitement ne pas être les mêmes
que celles de la compétence de la Commission.

Le Gouvernement roumain soutient que la limite entre la compé-
tence de la Commission européenne et celle des autorités roumaines
est de nature territoriale et consiste en lignes transversales dont
les points de départ coïncident avec les limites aval et amont
du port, ces lignes créant des secteurs qui seraient entièrement
soumis aux seules autorités territoriales.
62 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Cette méthode ne se fonde sur aucun texte en vigueur et il n’a
pas été allégué que pareil système soit reconnu dans le régime d’autres
fleuves internationaux. Il est vrai que cette méthode s’est trouvée
incorporée — quoiqu’avec une réserve expresse en faveur de la
navigation en transit — dans l’article 105 du Projet de règlement
pour le Danube entre les Portes-de-Fer et Braïla, annexé au Traité
de Londres, mais ce règlement n’a jamais été mis en application et
la méthode des lignes transversales n’a pas été adoptée dans le
Statut définitif.

Non seulement cette méthode, qui coupe le chenal en secteurs
correspondant aux ports, ne peut s'appuyer sur aucun texte perti-
nent, mais elle est même contraire à l’une au moins des dispositions
du Règlement de r911. L'article 35, par exemple, contient notamment
une prescription s'appliquant aux navires «lorsqu'ils traversent les
sections des ports de Braïla, Galatz», etc. Ainsi qu'il a déjà été
exposé ci-dessus, la Commission européenne est chargée d'assurer la
liberté de la navigation, c’est-à-dire la libre circulation des navires
sur le Danube maritime. A ce point de vue, il serait inconcevable
que la compétence territoriale de la Commission européenne fût
interrompue par des secteurs de port exclusivement soumis à
l'autorité territoriale. Pour permettre un tel démembrement du
fleuve, il faudrait une disposition expresse. Or, au contraire, l’ar-
ticle.3 du Statut définitif pose nettement en principe que les deux
parties du cours du Danube sont soumises dans leur totalité,
c'est-à-dire sur le parcours entier de chaque section, à l'autorité de
Pune ou de l’autre des deux Commissions.

© Les constatations de fait, contenues dans le rapport du Comité
spécial, n’apportent aucun appui à la thèse du Gouvernement rou-
main. Il y a lieu de retenir également que, parmi les sentences de
la Commission européenne mentionnées dans l’annexe au Rapport
du Comité spécial, on ne trouve pas moins de 36 cas qui, à en
juger d’après les expressions dont s’est servi le Comité, ont trait
à des événements qui se sont produits « dans le port» ou «en
rade», soit de Galatz, soit de Braïla. Dans cinq autres affaires,
«Galatz» et « Braïla » sont visés sans être autrement spécifiés.

+ Une autre solution alternative serait d’établir une distinction
entre la surface fluviale et la surface terrestre, la Commission euro-
péenne étant seule compétente dans la première et les autorités
63 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

territoriales uniquement dans la seconde. Mais cette méthode ne
saurait être acceptée. Non seulement elle n’a été proposée par aucun
des Gouvernements intéressés, maïs encore elle est incompatible,
d’une part, avec l’exercice indiscuté par les autorités roumaines de
certaines compétences à l'égard des navires tant qu'ils se trouvent
dans le port et, d’autre part, avec le fait que les compétences de la
Commission européenne peuvent s'étendre aux rives elles-mêmes,
par exemple lorsqu'il s’agit d'exécuter des travaux techniques ou de
surveiller le remorquage et le jet de lest.

Il n’y a pas non plus de justification, soit dans les textes
en vigueur, soit dans la pratique, telle que l’a exposée la
Commission spéciale, pour adopter une autre délimitation.
territoriale quelconque à l'égard des pouvoirs juridiques de
la Commission européenne et des autorités territoriales dans
les ports. Aucun des Gouvernements intéressés n’a proposé
une ligne de démarcation de cette nature et aucune indication
n'est venue à la connaissance de la Cour sur laquelle elle
pourrait s'appuyer pour adopter pareille ligne.

En fait, toutes les informations qui ont été données à la
Cour en ce qui concerne la pratique, ainsi que les actes
définissant le but et les compétences de la Commission euro-
péenne, permettent de conclure qu'à l'égard desdits ports,
la ligne de démarcation entre les compétences respectives de
la Commission européenne et des autorités roumaines est de
nature non territoriale.

Le principe des zones territorialement définies étant écarté,
la Cour doit rechercher quel est le critère, de nature non
territoriale, à appliquer en vue d'établir le départ entre les
compétences respectives de la Commission européenne et des
autorités roumaines. À cet égard il convient d’observer ce
qui suit: La Commission européenne, bien qu’elle exerce ses
fonctions «dans une complète indépendance de l'autorité
territoriale» et bien qu’elle possède des moyens d'action
indépendants, ainsi que des privilèges et immunités qui sont
en général refusés à des organismes internationaux, ne constitue
pas cependant une organisation dotée d’une souveraineté
territoriale exclusive. La Roumanie, en tant que souverain
64 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

territorial, exerce des pouvoirs sur le Danube maritime chaque
fois que cela n’est pas incompatible avec les compétences que
détient la Commission européenne en vertu du Statut définitif.
Lorsque, dans un seul et même espace, il y a deux autorités
indépendantes, la seule méthode qui permette d'établir une
démarcation entre leurs compétences respectives consiste à
définir les fonctions qui leur sont dévolues. Comme la Com-
mission européenne n’est pas un État, mais une institution
internationale pourvue d’un objet spécial, elle n’a’ que les
attributions que lui confère le Statut définitif, pour lui
permettre de remplir cet objet ; mais elle a compétence pour
exercer ces fonctions dans leur plénitude, pour autant que le
Statut ne lui impose pas de restrictions.

Ainsi qu'il a déjà été indiqué, le Statut, ni directement, ni
indirectement, ne fournit le critère permettant de tracer la
ligne de départ entre les compétences respectives dans les
ports. Le silence de ces actes à l'égard des ports — sauf les
clauses particulières relatives au port de Soulina et d’autres
dispositions spéciales — ne prouve pas cependant que les
ports ne soient pas également compris dans le ressort de la
Commission européenne.

Les actes internationaux, à partir du Traité de Paris, ne
visent spécialement ni le chenal navigable ni les ports. Leur
objet est la navigation sur le Danube, dont le chenal et les
ports constituent des éléments essentiels. C’est pourquoi lActé
public de 1865 et les règlements auxquels il a servi de base,
ainsi que les traités ultérieurs, ont fixé des règles pour certains |
ports en particulier, et c’est aussi pour les mêmes raisons que
le Statut définitif a posé à propos du Danube fluvial des
principes visant le régime des ports.

Le Statut définitif, conformément aux principes déjà établis
par le Traité de Paris de 1856, proclame dans son article 3
la liberté de la navigation et légalité de tous les pavillons.

La notion de navigation comprend, en premier lieu et
essentiellement, celle du mouvement des navires en vue de
l’accomplissement de voyages. Il est évident que l’objet du
Traité de Paris, ainsi que de tous les actes qui l’ont suivi,
à été d'assurer la liberté de la navigation sous ce rapport,
et cela sous un triple aspect: 1) amélioration des conditions
65 AVIS N° I4. —- COMMISSION EUROPÉENNE DU DANUBE

à

techniques de la navigation grâce à l'exécution de travaux
dans le fleuve ; 2) entretien du chenal navigable et sécurité
de la circulation des navires assurée par l'exercice de la
police fluviale ; 3) interdiction de percevoir des péages fondés
sur le seul fait de la navigation. La liberté de la navigation,
en tant que mouvement des navires, doit être assurée par la
Commission européenne sur le fleuve dans son ensemble, y
compris les parties du fleuve situées à proximité des ports
ou constituant effectivement un port. Cela ressort aussi bien
des dispositions du Règlement de roII (articles 35, 80, 99 et
100) qui visent expressément des secteurs du fleuve correspon-
dant à des ports, que des. trente-six sentences déjà mention-
nées, rendues par la Commission européenne à propos de cas
qui s'étaient produits dans les ports de Galatz et de Braïla.
Il convient encore de faire observer que le Règlement de
navigation de 191r (article 4), ainsi que ceux qui l’ont précédé
(Règlement de 1881, article 86), partent du point de vue
que le voyage d’un navire ne se termine qu'au moment où
celui-ci atteint son poste d'amarrage ou de mouillage dans
le port.

La liberté de la navigation qu’il incombe à la Commission
européenne d'assurer vise donc, non seulement les navires qui
traversent une section du fleuve correspondant à un port,
mais aussi ceux qui arrivent au port ou qui en partent. Cette
manière de voir, que ne dément aucun des faits constatés
par le Comité spécial, est la seule qui soit conforme au
principe de la ‘liberté de la navigation, tel qu’il est compris
dans les actes afférents au Danube maritime. Ainsi qu'il a
déjà été exposé ci-dessus, à propos de l'examen relatif à la
limite amont des compétences de la Commission européenne, la
liberté de la navigation est incomplète si les navires ne peu-
vent, effectivement et dans les mêmes conditions, atteindre
les ports. La compétence de la Commission s'étend donc au
mouvement des navires entrant dans le port, en sortant ou
le traversant.

De ce qui précède, se dégage le premier critère suivant :
Dans les ports de Galatz et de Braïla, la Commission euro-
-péenne est seule compétente pour la navigation, cette notion
étant entendue comme signifiant tout mouvement des navires
qui fait partie de leur voyage.
66 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Le second élément contenu dans la notion de navigation
est celui du contact établi avec l’organisation économique et
les moyens de communication du pays atteint par les navires.
Les ports constituent précisément les moyens permettant
d'établir ce contact. Dans cet ordre d'idées, il convient de
distinguer entre, d’une part, tout ce qui a trait, 1) aux
navires dans les ports, voire les conditions dans lesquelles
ils doivent prendre leur mouillage ou en changer, leur place-
ment le long des quais, leur admission dans les docks inté-
rieurs, les mouvements ou manœuvres nécessaires à cet effet ;
2) d'autre part, les opérations de chargement et de décharge-
ment des navires, l’emmagasinage des marchandises, l'accès
au chemin de fer, etc.

Pour ce qui est de la première catégorie de conditions.
l'examen du Règlement de navigation porterait plutôt à
conclure que la compétence de la Commission européenne
s'étend également à la police du port, dans la mesure du
moins où il s’agit de régler la manière dont les navires
doivent stationner dans les ports. A l'égard des ports de
Soulina et de Toultcha, et notamment du premier, le Règle-
. ment de 1911, de même que ceux qui l’ont précédé, et
certains des avis aux navigateurs, publiés de temps à autre
par la Commission en vertu des pouvoirs dont elle jouit,
contiennent des prescriptions à cet effet. Mais les constatations
du Comité spécial démontrent que ce sont les autorités
roumaines qui ont exercé la police du port à Galatz et à
Braïla à l’égard des navires stationnés dans ces ports.

Quant aux installations et services du port en tant que
telles, pour le chargement, le déchargement, etc., il est 4
remarquer que les actes internationaux afférents au Danube
maritime et les règlements édictés en vertu de ces actes, n«
contiennent à cet égard aucune prescription. Le Comité spé-
cial n’a pas davantage constaté l'exercice de compétences dans
ce domaine par la Commission européenne; par contre, if
semble que lon soit d’accord pour admettre que la réglemen-
tation de ces services et la juridiction y afférente appartiennent
aux autorités roumaines. |

Néanmoins, cette situation de fait ne peut être entièrement
sans rapport avec le régime international du Danube et ne
saurait laisser place à la possibilité qu’il se crée des conditions
67 AVIS N° I4. — COMMISSION EUROPEENNE DU DANUBE

contraires aux principes posés par les actes internationaux.
Ici entre en jeu le second principe, déja consacré par le Traité
de Paris et proclamé à nouveau par le Statut définitif, savoir,
l'égalité des pavillons.

La Roumanie elle-même, dans son Contre-Mémoire, reconnaît
que les ports de Galatz et de Braïla jouissent effectivement,
dans son intégralité, du régime reconnu pour les ports du
Danube fluvial. Or, ce régime, défini par l'article 20 du Statut,
n’est que l'application du principe de la liberté de la naviga-
tion et de l'égalité des pavillons, reconnu pour le Danube

x

depuis 1856. Du moment que, conformément à l’article 3 du

Statut, il incombe a la Commission européenne d’assurer cette
liberté et cette égalité sur le Danube maritime, cette organi-
sation doit nécessairement avoir qualité pour intervenir, au
cas où les autorités territoriales adopteraient des mesures
contraires à ces principes. Étant donné que ni le rapport du
Comité spécial, ni aucun document ou aucune déclaration sou-
mis à la Cour, ne mentionnent des faits touchant l'exercice
de ce droit d'intervention, la Cour n’est: pas en mesure de
dire quelle était, en fait, avant la guerre, la situation sur ce
point. Cependant, l'absence dans le dossier de constatations de
fait sur ce point spécial ne suffit pas à permettre de nier l’exis-
tence de ce droit, lequel est un corollaire nécessaire des
devoirs de la Commission européenne. Par conséquent, pour
délimiter les compétences de la Commission européenne et
celle des autorités territoriales dans les ports de Galatz et de :
Braïla, par rapport aux navires mouillés dans ces ports, ou
s’y trouvant autrement stationnés, ainsi que par rapport à
l'usage fait par les navires des installations et services de

.ces ports, le critère est le suivant: le pouvoir de réglementer
et la juridiction appartiennent aux autorités territoriales ; le
. droit de surveillance en vue d’assurer la liberté de la naviga-

tion et l'égalité des pavillons appartient à la Commission

européenne. :

Cette situation n'est en-rien affectée par l'adhésion de la
Roumanie à la Convention et au Statut du 20 avril 1921 sur
le régime des voies navigables d'intérêt international. L’ar-
ticle 9 de ce Statut est, dans ses grandes lignes, identique au
régime spécial du Danube. En outre, la Roumanie n’a adhéré à la.
68 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Convention et au Statut qu’en tant que les dispositions du
Statut de Barcelone ne se trouvent pas en contradiction avec
les principes du Statut définitif.

La Cour doit s'arrêter 4 la constatation de ces deux cri-
tères qui se dégagent, d’une part, du droit ressortant des.
actes internationaux, et, d’autre part, de la situation de fait
constatée à l’égard des ports de Galatz et de Braila. |

En l'absence de textes visant spécialement les ports en
question, et étant donné, en outre, le nombre assez restreint
des constatations de fait, données sans entrer dans le détail,
il est impossible de préciser et de développer davantage ces
critères. Il est, du reste, conforme à la nature des choses
qu’une délimitation de compétences dans une matière telle
que celle dont il s’agit, ne puisse étre effectuée d’une manière
suffisante que sur la base d’un règlement spécial tenant compte
de la diversité des conditions particulières ainsi que des cir-
constances d’espéce, qui ne sont pas nécessairement stables,
mais qui peuvent, de temps a’ autre, donner matière à réa-
justement.

c.
QUESTION N° 3

La Cour étant arrivée, pour la première question, à la
conclusion que la Commission européenne possède, sur le
secteur Galatz-Braïla, les mêmes compétences que sur les autres
parties du Danube maritime, il n’y a pas lieu de s’occuper de
la troisième question, qui n’a été posée que conditionnellement.
69 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

PAR CES MOTIFS,
La Cour,

par neuf voix contre une,
est d’avis

1) a) que, selon le droit en vigueur, la Commission. euro-
péenne du Danube posséde, sur le secteur du Danube maritime
s'étendant de Galatz à Braïla, les mêmes compétences que
sur le secteur à l'aval de Galatz ;

b) que ces compétences s'étendent au port de Braïla inclus;

2) a) que les compétences de la Commission européenne du
Danube s'étendent sur la totalité du Danube maritime, et
ne sont pas exclues de zones territorialement définies et
correspondant à des zones de ports;

b). que la ligne de démarcation entre les compétences res-
pectives de la Commission européenne du Danube et des
autorités roumaines dans les ports de Galatz et de Braïla,
doit être fixée conformément aux critères suivants:

‘d’une part, la navigation, au sens de mouvement des navires
en tant que partie de leur voyage, la Commission européenne
du Danube étant également compétente en ce qui concerne la
navigation dans un port — qu'il s'agisse de navires en tran-
sit ou prenant ou quittant leurs mouillages —, savoir, dans la
mesure où il s’agit de la navigation ainsi comprise ;

et, d'autre part, l'obligation d’assurer la liberté de la
navigation et le traitement égal de tous les pavillons, la Com-
mission européenne du Danube étant, également pour ce qui
est des ports, compétente pour exercer la surveillance inhérente
à cette obligation ;

3) qu’il n’est pas nécessaire de donner une réponse à la
question posée au n° 3.
70 AVIS N°. I4. — COMMISSION EUROPÉENNE. DU DANUBE

Le présent avis ayant été rédigé en anglais et en français,
c'est le texte anglais qui fera foi.

Fait au Palais de la Paix, La Haye, le huit décembre mil
neuf cent vingt-sept, en deux exemplaires, dont l’un restera
déposé aux archives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

Le Président :
(Signé) Max HUBER.

Le Greffier :
(Signé) À. HAMMARSKJÜLD.

MM. Nyholm et Moore, juges, tout en se ralliant aux conclu-
sions de la Cour, désirent présenter les observations indivi-
duelles dont le texte est reproduit ci-après.

M. Negulesco, juge suppléant, déclarant ne pouvoir se rallier
à l'avis donné par la Cour et se prévalant du droit que lui
confère l'article 71 du Règlement, a joint audit avis l'exposé
suivant de son opinion individuelle.

(Paraphé) M. H.
(Paraphé) À. H.
